                                                                                    Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 1 of 50




                                                                                1   Joel B. Robbins, Esq. (011065)
                                                                                    Anne E. Findling, Esq. (010871)
                                                                                2   Jesse M. Showalter, Esq. (026628)
                                                                                3   Lauren E. Channell, Esq. (033484)
                                                                                    ROBBINS & CURTIN, p.l.l.c.
                                                                                4   301 East Bethany Home Road, Suite B-100
                                                                                    Phoenix, Arizona 85012
                                                                                5
                                                                                    Tel: (602) 285-0100
                                                                                6   Fax: (602) 265-0267
                                                                                    joel@robbinsandcurtin.com
                                                                                7   anne@robbinsandcurtin.com
                                                                                8   jesse@robbinsandcurtin.com
                                                                                    lauren@robbinsandcurtin.com
                                                                                9   Attorneys for Plaintiff
                                                                               10                               UNITED STATES DISTRICT COURT
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11                                   DISTRICT OF ARIZONA
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                                                                    Jennifer Lane, et al.,                          No. 2:19-cv-00852-SMB
                                         Phoenix, Arizona 85012




                                                                               13
                                                                                                  Plaintiffs,                 PLAINTIFF’S RESPONSE TO MESA
                                                                               14
                                                                                                                                DEFENDANTS’ MOTION FOR
                                                                               15   vs.                                       SUMMARY JUDGMENT (DKT. 306)

                                                                               16   City of Mesa, et al.,                         (Oral Argument Requested)
                                                                               17
                                                                                                  Defendants.
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28
       Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 2 of 50



                                            TABLE OF CONTENTS


I.     Introduction ............................................................................................................. 1

II.    The material facts surrounding the killing of S.L. are disputed. ............................. 4

       A.        Defendants’ knowledge of Pequeño before April 20, 2017. ........................ 4

       B.        Brandon Pequeño assaults his girlfriend, and Pezzelle learns that
                 Pequeño does not have a gun. ...................................................................... 4

       C.        Gomez repeatedly tells Pezzelle that Pequeño does not have a gun. ........... 5

       D.        Mesa Officers track Pequeño to West Phoenix. ........................................... 5

       E.        The Mesa Officers were unaware of any immediate danger that
                 Pequeño posed but claim they believed that arresting Pequeño would
                 result in a “shootout.” ................................................................................... 6

       F.        The vehicle containment tactic. .................................................................... 7

       G.        The Defendants knowingly and intentionally trap S.L. in a car for a
                 shootout. ....................................................................................................... 8

       H.        Defendants’ “ramming” story is controverted by Damien’s testimony
                 and the testimony of individual Defendants. ................................................ 9

       I.        Police began shooting into the car even though Pequeño put his hands
                 in the air. ....................................................................................................... 9

       J.        The bullet holes show that Pezzelle intentionally targeted S.L. when
                 he fired his gun into the Corolla’s passenger window, where he knew
                 she was sitting. ........................................................................................... 11

       K.        The Mesa Defendants’ assertion that a “bullet fragment” killed S.L. is
                 baseless. ...................................................................................................... 13

       L.        The City of Mesa’s defective policies, customs, and practices were
                 deliberately indifferent and caused S.L.’s death. ....................................... 14

III.   The Mesa Defendants are not entitled to summary judgment or qualified
       immunity on Plaintiff’s federal claims. ................................................................. 16




                                                                i
Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 3 of 50



                               TABLE OF CONTENTS


A.   Defendant Pezzelle is not entitled to qualified immunity or summary
     judgment on Plaintiff’s claim that his use of deadly force violated the
     Fourth Amendment..................................................................................... 16

     1.        S.L.’s right to be free from excessive force as a passenger in a
               vehicle that posed no risk to police was clearly established long
               before April 20, 2017. ..................................................................... 16

     2.        Factual disputes about the shooting and the events before the
               shooting preclude qualified immunity or summary judgment
               for Pezzelle. ..................................................................................... 20

B.   Mesa Defendants Pollard, Bellows, Baker, Jones, Ekren, Walag, and
     Rudd were integral participants in the violation of S.L.’s right to be
     free from deadly force and they are not entitled to summary judgment
     or qualified immunity on that claim. .......................................................... 23

C.   Plaintiff’s unreasonable seizure claim is governed by the Fourth
     Amendment’s reasonableness standard, regardless of whether there
     was probable cause to arrest Pequeño. ....................................................... 24

D.   Arizona’s survival statute does not preclude the Estate of S.L.’s
     Fourth Amendment claim or the ability to recover damages for the
     violation of her constitutional rights. ......................................................... 26

E.   Defendants may be held liable for violating the Fourth Amendment
     even if the vehicle containment itself did not cause a significant
     physical injury. ........................................................................................... 26

F.   The Officer Defendants are not entitled to qualified immunity for their
     use of the vehicle containment technique. ................................................. 27

     1.        A reasonable jury could find that the use of the vehicle
               containment was objectively unreasonable and violated S.L.’s
               Fourth Amendment rights. .............................................................. 27

     2.        S.L.’s right to be free from an unlawful vehicle containment
               was clearly established before April 20, 2017. ............................... 29




                                                  ii
      Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 4 of 50



                                          TABLE OF CONTENTS


      G.        The Mesa Defendants are not entitled to summary judgment on
                Plaintiff’s Fourteenth Amendment familial association claim because
                they acted with deliberate indifference when they executed the vehicle
                containment knowing that S.L. would be trapped in the Corolla for the
                anticipated “shootout.” ............................................................................... 30

      H.        The City of Mesa is not entitled to summary judgment on Plaintiff’s
                Monell claim. .............................................................................................. 32

                1.        The City of Mesa was deliberately indifferent in its training of
                          Officers on the Task Force. ............................................................. 32

                2.        The City of Mesa was deliberately indifferent in its supervision
                          of Officers on the Task Force. ......................................................... 35

                3.        The City of Mesa ratified the Officer Defendants’ use of
                          excessive force when it failed to complete a Use of Force
                          Board Review of this incident in violation of its own policies. ...... 36

      I.        The Officer Defendants are not entitled to summary judgment of
                Plaintiff’s claim for punitive damages. ...................................................... 36

IV.   The City of Mesa is not entitled to summary judgment on Plaintiff’s wrongful
      death claim............................................................................................................. 38

      A.        The City of Mesa is liable for the negligence and gross negligence of
                its employees who trapped S.L. in the car for a shootout and for
                Pezzelle’s claim that he unintentionally shot S.L. ..................................... 38

      B.        A reasonable jury could find that the City of Mesa is vicariously liable
                for the assault and battery that its Officers committed when they
                trapped S.L. in the car and shot and killed her. .......................................... 39

      C.        A reasonable jury can find that the City was negligent in its training,
                supervision and adoption of policies. ......................................................... 39

V.    Conclusion ............................................................................................................. 41




                                                             iii
          Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 5 of 50



                                        TABLE OF AUTHORITIES


                                                         Cases

Acosta v. City & County of San Francisco,
      83 F.3d 1143 (9th Cir. 1996) .................................................................... 18-19, 25

Blankenhorn v. City of Orange, 485 F.3d 463 (9th Cir. 2007) ..................................... 30

Board of County Commissioners of Bryan County, Oklahoma v. Brown,
      520 U.S. 397 (1997) ........................................................................................... 32

Boyd v. Benton County, 374 F.3d 773 (9th Cir. 2004) ...................................... 23, 24, 27

Brendlin v. California, 551 U.S. 249 (2007) ....................................................... 3, 17, 18

Brower v. Cnty. of Inyo, 489 U.S. 593 (1989) ......................................................... 17, 18

Castro v. County of Los Angeles, 833 F.3d 1060 (9th Cir. 2016) ........................... 32, 33

Chaudhry v. City of Los Angeles, 751 F.3d 1096 (9th Cir. 2014) ................................. 26

City of Canton, Ohio v. Harris, 489 U.S. 378 (1989) ) ...................................... 33, 34-35

Clement v. Gomez, 298 F.3d 898 (9th Cir. 2002) .......................................................... 27

Connick v. Thompson, 563 U.S. 51 (2011) .............................................................. 33, 35

Cortesluna v. Leon, 979 F.3d 645 (9th Cir. 2020) ) ................................................. 26-27

Cunningham v. Gates, 229 F.3d 1271 (9th Cir. 2000),
      as amended (Oct. 31, 2000) ............................................................... 27-28, 29, 30

Dang v. Cross, 422 F.3d 800 (9th Cir. 2005) ................................................................ 37

Davenport v. Borough of Homestead, 870 F.3d 273 (3d Cir. 2017) ............................. 18

Dawkins v. Graham, 50 F.3d 532 (8th Cir.1995) .......................................................... 29

Dougherty v. City of Covina, 654 F.3d 892, 900 (9th Cir. 2011) .................................. 35

Dorger v. City of Napa, 2012 WL 3791447 (N.D.Cal. Aug. 31, 2012) ........................ 36


                                                           iv
         Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 6 of 50



                                      TABLE OF AUTHORITIES


Duenez v. City of Manteca, 2013 WL 6816375 (E.D. Cal. Dec. 23, 2013) .................. 29

Farmer v. Brennan, 511 U.S. 825 (1994) ...................................................................... 31

Felarca v. Birgeneau, 891 F.3d 809 (9th Cir. 2018) ................................................ 26-27

Floyd v. City of Detroit, 518 F.3d 398 (6th Cir. 2008) ................................................. 29

Gibson v. County of Washoe, 290 F.3d 1175 (9th Cir. 2002),
      cert. denied, 537 U.S. 1106 (2003) .................................................................... 32

Glenn v. Washington County, 673 F.3d 864 (9th Cir. 2011) ......................................... 27

Gonzalez v. City of Anaheim, 747 F.3d 789 (9th Cir. 2014) ......................................... 30

Graham v. Connor, 490 U.S. 386 (1989) .............................................. 20, 24, 25, 27, 28

Guerra v. State, 234 Ariz. 482, 323 P.3d 765 (App. 2014),
      vacated on other grounds, 237 Ariz. 183, 348 P.3d 423 (2015) ........................ 40

Guyton v. Phillips, 532 F. Supp. 1154 (N.D. Cal. 1981) ............................................... 26

Heien v. North Carolina, 574 U.S. 54 (2014) ............................................................... 18

Hope v. Pelzer, 536 U.S. 730 (2002) ............................................................................. 30

James v. Sadler, 909 F.2d 834 (5th Cir.1990) ............................................................... 23

Jensen v. City of Oxnard, 145 F.3d 1078 (9th Cir. 1998) ....................................... 22, 29

Johnson v. Shasta County, 83 F. Supp. 3d 918 (E.D. Cal. 2015) ................. 32-33, 34, 36

Kuehn v. Stanley, 208 Ariz. 124, 91 P.3d 346 (App. 2004) .......................................... 40

Long v. County of Los Angeles, 442 F.3d 1178 (9th Cir. 2006) .................................... 32

Longoria v. Pinal County, 873 F.3d 699 (9th Cir. 2017) .............................................. 19

Martin for C.M. v. Hermiston Sch. Dist. 8R,
      2020 WL 6547638 (D. Or. Nov. 4, 2020) .......................................................... 35


                                                          v
         Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 7 of 50



                                      TABLE OF AUTHORITIES


McCoy v. Alamu, 141 S. Ct. 1364, 209 L. Ed. 2d 114 (2021) ....................................... 30

McKinley v. Trattles, 732 F.2d 1320 (7th Cir. 1984) .................................................... 37

Merritt v. Cnty. of L.A., 875 F.2d 765 (9th Cir. 1989) .................................................. 32

Monell v. Dep’t of Soc. Services of City of New York,
      436 U.S. 658 (1978) ........................................................................... 4, 14, 32, 39

Mullenix v. Luna, 577 U.S. 7 (2015) ............................................................................. 19

Orn v. City of Tacoma, 949 F.3d 1167 (9th Cir. 2020) ........................................... 19, 20

Peraza v. Delameter, 722 F.2d 1455 (9th Cir. 1984) .................................................... 26

Plumhoff v. Rickard, 572 U.S. 765 (2014) .................................................................... 24

Porter v. Osborn, 546 F.3d 1131 (9th Cir. 2008) .......................................................... 30

Ryan v. Napier, 245 Ariz. 54, 425 P.3d 230 (2018) ...................................................... 39

Stoddard-Nunez v. City of Hayward, 817 Fed. Appx. 375 (9th Cir. 2020) .................... 18

Taylor v. Riojas, 141 S. Ct. 52, 208 L. Ed. 2d 164 (2020) ....................................... 29-30

Tennessee v. Garner, 471 U.S. 1 (1985) ................................................................. 20, 25

Torres v. City of Madera, 648 F.3d 1119 (9th Cir. 2011) .................................. 22, 28-29

United States v. Mendenhall, 446 U.S. 544 (1980) ....................................................... 17

Vaughan v. Cox, 343 F.3d 1323 (11th Cir. 2003) ......................................................... 18

Villanueva v. California,
       986 F.3d 1158 (9th Cir. 2021) .............................................3, 16-17, 19-20, 21, 25

Wall v. County of Orange, 364 F.3d 1107 (9th Cir. 2004) ............................................ 30

Wilkinson v. Torres, 610 F.3d 546 (9th Cir. 2010) .................................................. 30-31

Wilks v. Reyes, 5 F.3d 412 (9th Cir. 1993) .................................................................... 26

                                                         vi
          Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 8 of 50



                                           TABLE OF AUTHORITIES


                                              Constitutional Provisions

Fourth Amendment,
      U.S. Constitution ......................... 16, 18, 19, 20, 23, 24, 25, 26, 27, 29, 30, 32, 37

Fourteenth Amendment, U.S. Constitution .............................................................. 30, 32

                                                     Federal Statutes

42 U.S.C. § 1983 ...................................................................................................... 32, 37

                                                       State Statutes

A.R.S. § 12-711 .............................................................................................................. 39

A.R.S. § 12-712 .............................................................................................................. 39

A.R.S. § 12-716 .............................................................................................................. 39

A.R.S. § 13-404 .............................................................................................................. 39

A.R.S. § 13-405 .............................................................................................................. 39

A.R.S. § 13-406 .............................................................................................................. 39

A.R.S. § 13-409 .............................................................................................................. 39

A.R.S. § 13-411 .............................................................................................................. 39

A.R.S. § 13-413 .............................................................................................................. 39

                                                             Rules

Federal Rules of Civil Procedure, Rule 11 ..................................................................... 13

Federal Rules of Civil Procedure, Rule 30(b)(6) ........................................................... 36




                                                               vii
                                                                                    Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 9 of 50




                                                                                1   I.     Introduction.
                                                                                2          On April 20, 2017, Mesa Police Detective Michael Pezzelle shot and killed S.L., a
                                                                                3   seventeen-year-old girl. It was not a fragment or a ricochet. He knew the girl was sitting in
                                                                                4   the rear passenger seat of the Corolla. Pezzelle and other Mesa officers had intentionally
                                                                                5   trapped her there. Pezzelle intentionally fired five shots from close range into the car window
                                                                                6   where he knew she sat. He was just 12 feet away. It was daylight. He was an “expert
                                                                                7   marksman.”
                                                                                8          The Mesa Defendants’ motion for summary judgment ignores significant material
                                                                                9   facts and factual disputes about the shooting itself and the events leading up to it. The Mesa
                                                                               10   Defendants want the Court to view the killing of a seventeen-year-old girl in the light most
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   favorable to them. That is not the proper standard on summary judgment.
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12          The bullet holes in the car window have preserved Pezzelle’s actual intent. They will
                                         Phoenix, Arizona 85012




                                                                               13   allow a reasonable jury to conclude that Pezzelle intentionally targeted S.L.:
                                                                               14
                                                                               15
                                                                               16
                                                                               17
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28

                                                                                                                        Page 1 of 42
                                                                                    Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 10 of 50




                                                                                1          The bullet holes contradict Pezzelle’s claim that he did not “intend” to shoot S.L.
                                                                                2   According to Defendants’ own expert, Lucien Haag, Pezzelle killed S.L. with his first shot,
                                                                                3   which is bullet hole “H,” on the far left in the photo. A reasonable jury can conclude from
                                                                                4   bullet hole “H” that Pezzelle intentionally targeted and shot S.L. A reasonable jury can also
                                                                                5   conclude that when Pezzelle intentionally fired five bullets into the window where he knew
                                                                                6   S.L. was sitting that he objectively manifested his intent to seize and kill S.L.
                                                                                7          Defendants’ expert Haag has debunked many of the claims that Defendants advance
                                                                                8   in their motion. He testified that Mesa’s assertion that S.L. was killed by a “bullet fragment”
                                                                                9   is baseless. He also testified that Pezzelle’s claim that S.L. had ducked out of sight is
                                                                               10   impossible: she could not have been ducking at the time she was shot. The physical evidence
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   shows this as well. There was no room for S.L. to hide. She was trapped in the cramped
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   interior of the Corolla.
                                         Phoenix, Arizona 85012




                                                                               13          The Mesa Defendants’ claimed justification for the shooting is contradicted by the
                                                                               14   physical evidence and the testimony of multiple witnesses, including the Defendants
                                                                               15   themselves. Damien Sandoval Rosa, a passenger in the car, testified that there was no
                                                                               16   “ramming,” and that Brandon Pequeño never reached for anything. According to Damien,
                                                                               17   at the time of the shooting, Pequeño had placed the car in park and put his hands in the air.
                                                                               18   Defendant Pezzelle admitted in his deposition that Pequeño did raise his hands and that they
                                                                               19   did not contain a weapon. Defendants Baker and Jones also testified consistent with Damien:
                                                                               20   they never saw the vehicle ramming back and forth. Nor is there physical evidence to support
                                                                               21   the ramming claim. Multiple officers testified that the vehicle containment was successful,
                                                                               22   and that the car had been immobilized.
                                                                               23          Pezzelle’s claim that he reasonably believed Pequeño was armed is also disputed.
                                                                               24   Before the shooting, Frances Gomez is captured on video telling Chandler police that
                                                                               25   Pequeño had sold her gun. She testified that she repeatedly told Pezzelle before the shooting
                                                                               26   that Pequeño had sold the gun and that he did not have a gun. None of the Defendants ever
                                                                               27   claim to have seen a gun, and there was no gun in the car.
                                                                               28

                                                                                                                        Page 2 of 42
                                                                                    Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 11 of 50




                                                                                1             The Mesa Defendants do not just ignore the relevant facts; they also ignore the clearly
                                                                                2   established Supreme Court and Ninth Circuit precedents that govern this case. When
                                                                                3   Pezzelle, Pollard, and Baker intentionally fired into the vehicle, they seized its occupants,
                                                                                4   including the girl in the back seat. Villanueva v. California, 986 F.3d 1158, 1168–69 (9th
                                                                                5   Cir. 2021) (citing Brendlin v. California, 551 U.S. 249, 251 (2007). “[S.L.’s] freedom of
                                                                                6   movement was terminated when the Officers intentionally shot at the [Toyota] in which
                                                                                7   [s]he was a passenger to stop its movement and [S.L.] was seized within the meaning of the
                                                                                8   Fourth Amendment. It matters not whether the Officers intended to shoot [S.L.] or whether
                                                                                9   they even knew [she] was present as a passenger. Under clearly established precedent at the
                                                                               10   time, [S.L.] was seized.” Villanueva, 986 F.3d at 1168–69.
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11             Pezzelle is not entitled to summary judgment or qualified immunity for the killing of
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   S.L. Nor are the other officers. All of the individual Mesa Defendants were integral
                                         Phoenix, Arizona 85012




                                                                               13   participants. They admit that they intentionally agreed to trap a seventeen-year-old girl in
                                                                               14   the back of a car for a shootout they claim to have anticipated. They had time to deliberate.
                                                                               15   They had other options. They ignored their own training, disregarded the obvious risks to
                                                                               16   S.L., and carried out their reckless and deadly plan.
                                                                               17             Mesa is not entitled to summary judgment on Plaintiff’s Monell claim. Before
                                                                               18   Pezzelle killed S.L., Mesa ignored his four prior shootings. Mesa ignored repeated “early
                                                                               19   warning alerts” stating that based on his number of use of force incidents, Pezzelle’s
                                                                               20   “performance may need to be reviewed.” No action was ever taken in response to those
                                                                               21   alerts.
                                                                               22             Mesa is not entitled to summary judgment on Plaintiff’s wrongful death claim. In her
                                                                               23   Second Amended Complaint (“SAC”), Plaintiff alleged that Mesa was vicariously liable for
                                                                               24   the negligence and gross negligence of its officers, and for the battery they committed on
                                                                               25   S.L. A reasonable jury can find that they were negligent or grossly negligent when they
                                                                               26   made the decision to trap S.L. in the back of a car during a shootout in order to try to capture
                                                                               27   Pequeño. A jury can also conclude that Mesa is liable for Pezzelle’s negligence or gross
                                                                               28   negligence if it believes that he did not intend to shoot S.L. when he fired five shots into the

                                                                                                                           Page 3 of 42
                                                                                    Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 12 of 50




                                                                                1   window where he knew she sat. Given the disputed facts, a reasonable jury can also find that
                                                                                2   Mesa is vicariously liable for Defendants’ intentional battery of S.L.
                                                                                3          Plaintiff’s SAC also alleges that Mesa is liable for its own negligence in failing to
                                                                                4   train and supervise its officers and it failing to adopt reasonable policies. The same facts
                                                                                5   relevant to Plaintiff’s Monell claim permit Plaintiff to reach the jury on this claim.
                                                                                6          For all these reasons, as set forth below, the Mesa Defendants’ motion for summary
                                                                                7   judgment should be denied.
                                                                                8   II.    The material facts surrounding the killing of S.L. are disputed.
                                                                                9          A.     Defendants’ knowledge of Pequeño before April 20, 2017.
                                                                               10          On April 10, 2017, Michael Pezzelle received an email and phone call from Brandon
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   Pequeño’s probation officer, Leah Lara. Lara told Pezzelle that there were two probation
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   warrants out for Pequeño’s arrest and asked if Pezzelle would assist in the apprehension.
                                         Phoenix, Arizona 85012




                                                                               13   She sent Pezzelle an email providing details about Pequeño’s criminal history. See Dkt. 304,
                                                                               14   Plaintiff’s Separate Statement of Facts in Support of Motion for Partial Summary Judgment
                                                                               15   (“PSOF”), ¶¶ 1, 4. The email documents that Pequeño had previous arrests and
                                                                               16   incarcerations, as well as gang ties. See id. at ¶ 4. In the ten days that followed the call from
                                                                               17   Lara, there is no documentary evidence that Pezzelle did anything to locate or apprehend
                                                                               18   Pequeño.
                                                                               19          B.     Brandon Pequeño assaults his girlfriend, and Pezzelle learns that
                                                                               20                 Pequeño does not have a gun.
                                                                                           At approximately 3:30 p.m. on April 20, 2017, Brandon Pequeño assaulted his
                                                                               21
                                                                                    girlfriend, Frances Gomez. The Chandler police report refers to this incident as a “domestic
                                                                               22
                                                                                    dispute.” Brandon was seen carrying Frances against her will and trying to push her into a
                                                                               23
                                                                                    white Toyota Corolla at an apartment complex parking lot at 1970 N. Hartford St. in
                                                                               24
                                                                                    Chandler Arizona. When Frances refused to get in the car, Brandon drove away. Frances
                                                                               25
                                                                                    asked to use a bystander’s phone to call her sister and Brandon returned and threatened the
                                                                               26
                                                                                    bystander with a knife—not a gun. The bystander called 9-1-1 and Chandler police were
                                                                               27
                                                                               28

                                                                                                                         Page 4 of 42
                                                                                    Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 13 of 50




                                                                                1   dispatched to the scene at approximately 3:35 p.m. See Plaintiff’s Response to Mesa
                                                                                2   Defendants’ Statement of Facts (“PRSOF”), ¶ 157.
                                                                                3          Mesa’s claim that Brandon Pequeño led police on a chase through the City is an
                                                                                4   exaggeration. When Brandon fled the scene in Frances’ Corolla, a Chandler police officer
                                                                                5   briefly followed him and attempted to stop him. Brandon did not yield. The officer requested
                                                                                6   permission from his supervisor to engage in a pursuit. The supervisor denied that permission
                                                                                7   and the Chandler officer broke off the pursuit and lost sight of Brandon. Detective Baker
                                                                                8   referred to this as a “semi pursuit.” PRSOF, ¶ 158.
                                                                                9          After Pequeño left the area, Pezzelle was contacted by a Chandler police officer and
                                                                               10   informed that Pequeño had assaulted and attempted to kidnap his girlfriend, Frances Gomez,
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   threatened a bystander with a knife, and then fled the scene in Frances’ 2017 Toyota Corolla.
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   See Dkt. 304, PSOF, ¶ 5. Defendants Bellows, Dever, and Pezzelle responded to the scene
                                         Phoenix, Arizona 85012




                                                                               13   in Chandler.
                                                                               14          Pezzelle and Chandler Detective Garrett Dever went to Frances Gomez’s house to
                                                                               15   interview her after the assault and attempted kidnapping. Frances Gomez testified that she
                                                                               16   repeatedly told Pezzelle that Pequeño did not have a gun. She testified that she repeatedly
                                                                               17   told Pezzelle that Pequeño had sold the gun. In fact, Gomez is captured on video telling a
                                                                               18   Chandler officer that Pequeño had sold the gun. See PRSOF, ¶¶ 160-162.
                                                                               19          Nobody will testify that they ever saw Pequeño with a gun on April 20, 2017.
                                                                               20          C.      Gomez repeatedly tells Pezzelle that Pequeño does not have a gun.
                                                                               21          Consistent with Gomez’s version, she contacted Chandler P.D. prior to the shooting
                                                                               22   and informed them that the gun had been sold. Also consistent with her story, the gun at
                                                                               23   issue was later recovered in Phoenix. Also consistent with Gomez’s version, nobody ever
                                                                               24   reported seeing Pequeño in possession of a firearm on April 20, 2017. See id., ¶¶ 162, 185.
                                                                               25   Dever testified that he has no memory of Gomez saying that Pequeño had a gun. Id., ¶ 163.
                                                                               26          D.      Mesa Officers track Pequeño to West Phoenix.
                                                                               27          After leaving Frances Gomez’s residence in the Corolla, Pequeño drove to Phoenix.
                                                                               28   He picked up 17-year-old S.L. and a friend, Damien Sandoval Rosa, and drove them to an

                                                                                                                       Page 5 of 42
                                                                                    Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 14 of 50




                                                                                1   apartment complex at 5220 West Northern Avenue where Damien was living with his
                                                                                2   brother. The Officer Defendants tracked Pequeño to Phoenix and the parking lot of the
                                                                                3   complex using cell phone tracking. Dkt. 304, PSOF, ¶¶ 10-11.
                                                                                4            According to Lieutenant Rudd, the officers began arriving at the apartment complex
                                                                                5   at approximately 6:15 p.m.—more than two hours after the events in Chandler. PRSOF, ¶
                                                                                6   164. Defendant Walag observed Pequeño, S.L., and Damien get out of the Corolla. He
                                                                                7   radioed to the other Officers that Pequeño was with an “orange haired” female and another
                                                                                8   Hispanic male and that Pequeño had jumped onto a wall in the parking lot to allegedly look
                                                                                9   for police. In reality, S.L. had dark hair, not “orange hair,” and it was Damien who had
                                                                               10   climbed onto the wall just to mess around. Id., ¶ 164; Dkt. 304, PSOF, ¶ 13.
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11            E.    The Mesa Officers were unaware of any immediate danger that Pequeño
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12                  posed but claim they believed that arresting Pequeño would result in a
                                                                                                   “shootout.”
                                         Phoenix, Arizona 85012




                                                                               13
                                                                                             Pequeño, S.L., and Damien walked into the complex and entered Damien’s apartment
                                                                               14
                                                                                    unit. While they were inside, the Officer Defendants discussed arresting Pequeño. PRSOF,
                                                                               15
                                                                                    ¶ 165.
                                                                               16
                                                                                             Pezzelle allegedly told officers over the radio that Pequeño still had Gomez’s stolen
                                                                               17
                                                                                    gun and would engage in a “shootout” with the Officers if they tried to apprehend him. Id.,
                                                                               18
                                                                                    ¶ 63. There is no preserved radio or CAD log that documents what was actually said. The
                                                                               19
                                                                                    only evidence for this assertion is the Defendants’ statements after the shooting. Given that
                                                                               20
                                                                               21   Frances Gomez denies ever saying that Pequeño had a gun or would engage in a shootout, a

                                                                               22   reasonable jury could conclude that the Officers made up that story after the shooting of S.L.

                                                                               23            The Officers were not aware of any exigent circumstances. The events in Chandler

                                                                               24   had occurred more than two hours before. Defendants have not articulated any facts showing

                                                                               25   that Pequeño posed an immediate danger to anyone at the apartment complex. There was no
                                                                               26   reason for the Officers to seize a person they expected would “shoot it out with police” in
                                                                               27   an apartment complex parking lot during the evening rush hour. The Officers were already
                                                                               28

                                                                                                                         Page 6 of 42
                                                                                    Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 15 of 50




                                                                                1   tracking his cell phone and could have followed him to a different location to arrest him
                                                                                2   when S.L. and Damien were not with him. Id., ¶ 165. They had time.
                                                                                3          But the Officer Defendants agreed to use a “vehicle containment” to seize the Corolla
                                                                                4   and all its occupants and prevent them from leaving the parking lot. Mesa Defendants
                                                                                5
                                                                                    Sergeant Bellows and Lieutenant Rudd, who were supervisors for the Task Force, approved
                                                                                6
                                                                                    the use of the vehicle containment technique. Id., ¶¶ 165, 175.
                                                                                7
                                                                                           F.     The vehicle containment tactic.
                                                                                8
                                                                                           The City of Mesa does not have a written policy regarding the use of vehicle
                                                                                9
                                                                                    containments. The City of Mesa does have a written policy that requires that vehicle
                                                                               10
                                                                                    containments be reported on a vehicle containment form. According to the officers, this
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11
                                301 East Bethany Home Road, Suite B-100




                                                                                    seldom occurs. Id., ¶ 170. According to the City of Mesa’s written policies regarding vehicle
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                                                                    containments, the Vehicle Operations Review Board is required to review vehicle
                                         Phoenix, Arizona 85012




                                                                               13
                                                                               14   containments. Mesa’s designee testified that this did not occur. Id., ¶ 171.

                                                                               15          The Mesa Officers testified that they conduct vehicle containments anywhere from

                                                                               16   twice a week to once every two weeks. They claim that they trained in this tactic regularly,

                                                                               17   but that the logs of that training have been “lost.” According to the City of Mesa’s training

                                                                               18   logs, the Mesa Defendants had not trained in the vehicle containment policy for about three
                                                                               19   and a half years prior to April 20, 2017. Id., ¶ 172.
                                                                               20          The AZPOST vehicle containment lesson plan, which Mesa allegedly followed,
                                                                               21   required the Officers to conduct a briefing before each containment to discuss, among other
                                                                               22   things, ways to minimize risks to passengers, each officers’ responsibilities, the use of force
                                                                               23   after the containment, and which officers would give verbal commands. No such briefing
                                                                               24
                                                                                    was done before this containment. Id., ¶¶ 168, 176.
                                                                               25
                                                                                           When Pequeño, S.L., and Damien returned to the Corolla, the Officer Defendants
                                                                               26
                                                                                    were in position to execute the containment. See id., ¶¶ 177-178.
                                                                               27
                                                                               28

                                                                                                                         Page 7 of 42
                                                                                    Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 16 of 50




                                                                                           G.     The Defendants knowingly and intentionally trap S.L. in a car for a
                                                                                1
                                                                                                  shootout.
                                                                                2
                                                                                           The Defendants knew that S.L. was in the rear passenger side seat of the Toyota
                                                                                3
                                                                                    Corolla. The Defendants knew that conducting a vehicle containment with S.L. in the car
                                                                                4
                                                                                    would trap her in the car. The Defendants agreed to perform the vehicle containment
                                                                                5
                                                                                    knowing that S.L. would be trapped in the car for the anticipated “shootout” with Pequeño.
                                                                                6
                                                                                    See id., ¶¶ 179, 173.
                                                                                7
                                                                                           The Defendants also knew S.L. had not committed any crime, had not resisted arrest,
                                                                                8
                                                                                    and did not pose a threat to anyone. They had no reason to believe she was armed. No one
                                                                                9
                                                                                    in the Corolla had a gun. See id., ¶¶ 180-185.
                                                                               10
                                                                                           Dever had volunteered to perform the front block if Pequeño used the exit onto
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11
                                301 East Bethany Home Road, Suite B-100




                                                                                    Northern. As the front block, Dever was responsible for initiating the containment. He also
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                                                                    had the ability to call it off. Dever pulled his unmarked Dodge Ram into position at the exit,
                                         Phoenix, Arizona 85012




                                                                               13
                                                                                    blocking the Corolla from leaving. He then shifted the Dodge Ram into reverse, shouted the
                                                                               14
                                                                                    command “move” over the radio, and rammed the front of the Corolla with the back of his
                                                                               15
                                                                                    truck. See id., ¶ 186.
                                                                               16
                                                                                           The Mesa officers performing the rear and side blocks rapidly moved into place. First,
                                                                               17
                                                                                    Detective James Pollard rammed his unmarked SUV into the rear of the Corolla. Id., ¶ 187.
                                                                               18
                                                                                           Pequeño, S.L., and Damien were shocked and alarmed by the vehicle containment.
                                                                               19
                                                                                    Damien initially thought that someone had unintentionally rear-ended the Corolla, and he
                                                                               20
                                                                                    opened the front passenger door to try to see what had happened. He realized that they were
                                                                               21
                                                                                    being surrounded by unmarked vehicles with their police lights activated. An officer yelled
                                                                               22
                                                                                    at him to get back in the vehicle and put his hands up, and Damien sat back down and closed
                                                                               23
                                                                                    the door. Id., ¶ 188.
                                                                               24
                                                                                           Mesa Detectives Brandon Ekren and Andrew Walag pulled their unmarked vehicles
                                                                               25
                                                                                    into position along the left and right sides of the Corolla, respectively, impacting or blocking
                                                                               26
                                                                                    the Corolla’s doors so they could not be opened. The containment was complete, and the
                                                                               27
                                                                               28

                                                                                                                         Page 8 of 42
                                                                                    Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 17 of 50




                                                                                1   Corolla was completely immobilized. The Corolla was not capable of moving and did not
                                                                                2   pose a risk to the Officer Defendants. Its occupants were trapped inside. Id., ¶¶ 189-191.
                                                                                3          H.     Defendants’ “ramming” story is controverted by Damien’s testimony
                                                                                4                 and the testimony of individual Defendants.

                                                                                5          Defendants’ claim that Pequeño tried to ram his way out of the containment is

                                                                                6   contradicted by testimony from Defendants Baker and Jones, and Damien, as well as by the

                                                                                7   physical evidence. See id., ¶¶ 191-194.

                                                                                8          Damien testified that after the containment began Pequeño revved the Corolla’s

                                                                                9   engine a single time, realized the Corolla was immobilized, and shifted it into park. Id., ¶

                                                                               10   192. Detectives Baker and Jones, both of whom ran up to the side of the car and ultimately
                                                                                    fired into it, testified that they never saw any ramming. Id., ¶ 193.
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11
                                301 East Bethany Home Road, Suite B-100




                                                                                           Pezzelle has claimed that ramming occurred. But at his deposition, he admitted that
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                                                                    the vehicle was not moving at the time of the shooting. Id., ¶ 210.
                                         Phoenix, Arizona 85012




                                                                               13
                                                                                           Expert Michael Knox has opined that there is no physical evidence to support the
                                                                               14
                                                                                    ramming story. There is a dent in the left side of the car caused by a containment vehicle. If
                                                                               15
                                                                                    the vehicle moved after contact, it would have scraped or scratched the Corolla if it moved
                                                                               16
                                                                                    in either direction. There is no physical evidence of movement. Id., ¶ 194.
                                                                               17
                                                                                           Moreover, the Defendants admitted in their testimony that the containment was
                                                                               18
                                                                                    successful and that the Corolla, pinned in all four sides by large trucks was immobilized and
                                                                               19
                                                                                    unable to escape the containment. See id., ¶ 191.
                                                                               20
                                                                               21          I.     Police began shooting into the car even though Pequeño put his hands in
                                                                                                  the air.
                                                                               22
                                                                                           Sgt. Bellows testified that after the vehicle containment, he heard commands and
                                                                               23
                                                                                    shots simultaneously. Id., ¶ 196. The Officer Defendants surrounding the car began shouting
                                                                               24
                                                                                    commands over each other, including “Police” and “Put your hands up!” Officers began
                                                                               25
                                                                                    firing their guns almost immediately. Id., ¶ 195. There is no evidence that any of the officers
                                                                               26
                                                                                    gave a warning before using deadly force.
                                                                               27
                                                                               28

                                                                                                                        Page 9 of 42
                                                                                    Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 18 of 50




                                                                                1          Damien, the only person in the Corolla to survive, testified that Pequeño was
                                                                                2   following the Officers’ commands. His testimony controverts the Defendants’ claims that
                                                                                3   Pequeño was noncompliant or making furtive gestures:
                                                                                4          So after -- after just a rev of the engine, vroom, then he throws the car in park
                                                                                           and he realizes we’re not going anywhere.
                                                                                5
                                                                                           And then at that moment is when shots begin to come through the vehicle, like
                                                                                6          it kind of like initial like pop of my eardrums kind of make like a little bit of a
                                                                                           ringing, because of the air pressure in the vehicle, I’m assuming.
                                                                                7
                                                                                           ****
                                                                                8
                                                                                           And I turned to my left, and I saw Brandon was kind of like freaking out.
                                                                                9          And he was like looking back towards the police. And he was like putting
                                                                                           his hands up in the air. And he was like our fucking hands are up, our
                                                                               10
                                                                                           fucking hands are up.
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11          And then that’s when some more shots came through the windows.
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   Id., ¶ 206.
                                         Phoenix, Arizona 85012




                                                                               13          Mesa Detective William “Chip” Jones fired “less lethal” beanbag rounds through the
                                                                               14   driver’s side window where Pequeño was sitting. Jones testified that he began shooting for
                                                                               15   two reasons: (a) to “gain compliance”; and (b) to “open up” the car so that the occupants
                                                                               16   could hear police commands. Id., ¶ 197. Pezzelle, Pollard, and Baker began firing lethal
                                                                               17   rounds into the Corolla simultaneously or nearly simultaneously. Id., ¶ 198.
                                                                               18          Pollard fired three rounds through the back window of the car. He testified that he
                                                                               19   intentionally aimed them into the upper left corner to avoid striking S.L. who he could see.
                                                                               20   See id., ¶ 120. Pollard’s bullets did not strike anyone, although one grazed Pequeño’s back
                                                                               21   and caused a minor superficial injury. Id., ¶ 199.
                                                                               22          Pezzelle fired five rounds directly into the rear passenger side window where he and
                                                                               23   everyone else knew S.L. was sitting. Id., ¶¶ 204-211.
                                                                               24          Pezzelle’s first shot struck S.L. in the head. Homicide detectives and
                                                                               25   reconstructionists were able to determine that it was the first shot based on the star pattern it
                                                                               26   created in the window. See id., ¶ 213.
                                                                               27          Two of Pezzelle’s remaining bullets struck Pequeño. Two others missed and were
                                                                               28   recovered from the vehicle. See id., ¶ 214.

                                                                                                                        Page 10 of 42
                                                                                    Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 19 of 50




                                                                                1          After all the other officers had ceased firing, Baker fired a single round through the
                                                                                2   driver side window, striking Pequeño. Id., ¶ 200.
                                                                                3          J.     The bullet holes show that Pezzelle intentionally targeted S.L. when he
                                                                                4                 fired his gun into the Corolla’s passenger window, where he knew she was
                                                                                                  sitting.
                                                                                5
                                                                                           The photo on page 2, above, shows the bullet holes from the five shots that Pezzelle
                                                                                6
                                                                                    fired as they were marked by detectives at the Glendale Police crime lab. Both sides’ experts
                                                                                7
                                                                                    agree that the bullet hole marked “H” was Pezzelle’s first shot and is the shot that killed S.L.
                                                                                8
                                                                                    Id., ¶ 213; see photo at p. 2, above.
                                                                                9
                                                                                           The bullet holes in the window directly contradict Pezzelle’s claim that he did not
                                                                               10
                                                                                    intentionally target S.L. The bullet holes show that Pezzelle knowingly and intentionally
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11
                                                                                    shot directly at S.L. Pezzelle knew that S.L. was sitting behind that window. He was just
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                                                                    twelve feet away. Pezzelle fired five shots into that window.
                                         Phoenix, Arizona 85012




                                                                               13
                                                                                           Pezzelle has claimed that S.L. “ducked” down out of sight or “disappeared” at the
                                                                               14
                                                                                    time he fired the shot that killed her. Defendants’ expert and Plaintiff’s expert have both
                                                                               15
                                                                                    opined that this is impossible. PRSOF, ¶¶ 129, 203. The physical bullet holes shows that this
                                                                               16
                                                                                    is a lie. For Pezzelle to shoot and kill S.L. with a direct shot, he had to be able to see her.
                                                                               17
                                                                                    The physical evidence shows that there was no place in the cramped compartment of the car
                                                                               18
                                                                                    for her to “duck” to that would be “out of sight.” Defendants’ own expert, Lucien Haag,
                                                                               19
                                                                                    unintentionally debunked Pezzelle’s ducking claim. See id., ¶ 203. As the figure below
                                                                               20
                                                                                    shows, there was nowhere for S.L. to go. The car was too small, and Damien’s seat was
                                                                               21
                                                                                    reclined too far back. She was trapped.
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28

                                                                                                                        Page 11 of 42
                                                                                    Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 20 of 50




                                                                                1
                                                                                2
                                                                                3
                                                                                4
                                                                                5
                                                                                6
                                                                                7
                                                                                8
                                                                                9          After Pezzelle shot and killed S.L., he fired four shots toward Pequeño. To do that,
                                                                               10   he had to move his gun to the right.
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                         Phoenix, Arizona 85012




                                                                               13
                                                                               14
                                                                               15
                                                                               16
                                                                               17
                                                                               18
                                                                               19
                                                                               20
                                                                               21   PRSOF, ¶ 122.
                                                                               22          The physical evidence refutes Pezzelle’s claims that Brandon was reaching for a gun.
                                                                               23   As the scene reconstructions show, Pezzelle’s claims that he had a “clear view” of Pequeño
                                                                               24   are impossible. His view was blocked by Damien, by Damien’s seat, by the metal doors of
                                                                               25   the vehicle and by the B pillar. The evidence contradicts Pezzelle’s claims that he was able
                                                                               26   to clearly see what Pequeño was doing.
                                                                               27          At his deposition, Pezzelle admitted that he never saw a gun or any other object in
                                                                               28   Pequeño’s hands. Id., ¶ 209. Nobody did. There was no gun in the car and so no gun to reach

                                                                                                                       Page 12 of 42
                                                                                    Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 21 of 50




                                                                                1   for. Pezzelle claims he could see Pequeño’s silhouette and saw that Pequeño was raising his
                                                                                2   hands. Pezzelle claims he assumed that Pequeño was going to be holding a gun. But Pezzelle
                                                                                3   testified that he could see Pequeño was not holding a gun, weapon, or any other object in his
                                                                                4   hands.
                                                                                5            Damien’s testimony further disputes Defendants’ claim that Pequeño was
                                                                                6   “rummaging” for the nonexistent gun in the center console. According to Damien, Pequeño
                                                                                7   had his hands raised and began leaning to the right only after he appeared to be shot:
                                                                                8            And, and he -- Brandon was hit like right here, say, behind the shoulder, or
                                                                                9            right through his shoulder, it looked like, from like I saw a blood spot on his
                                                                                             shirt right there, is when he like leaned over into my lap and was like -- he
                                                                               10            tried to say something to me or something, and he was looking up at me, and
                                                                                             then went back and was leaning more like over the center console like right
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11            over my lap.
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                                                                             And then I was still trying to put my hands up against the windowsill. I was
                                                                                             still trying to yell S.L.’s name.
                                         Phoenix, Arizona 85012




                                                                               13
                                                                               14   Id., ¶ 208.

                                                                               15            K.     The Mesa Defendants’ assertion that a “bullet fragment” killed S.L. is
                                                                                                    baseless.
                                                                               16
                                                                                             Pezzelle killed S.L. with a direct shot. The entire bullet hit her head, penetrating her
                                                                               17
                                                                                    scalp. All qualified witnesses, including Defendants’ own expert, Lucien Haag, agree.
                                                                               18
                                                                                             When the bullet struck S.L.’s skull, the bullet broke apart, with fragments traveling
                                                                               19
                                                                                    through her brain. Trauma surgeons surgically removed a fragment of the bullet while S.L.
                                                                               20
                                                                                    was still alive, and the medical examiner recovered another during autopsy. Id., ¶ 224. There
                                                                               21
                                                                                    is no evidence whatsoever that S.L. was struck by a ricochet or by fragments other than the
                                                                               22
                                                                                    actual bullet. Pezzelle’s false fragment story is evidence of his consciousness of guilt.
                                                                               23
                                                                                             Despite Lucien Haag’s report and testimony, the Mesa Defendants continue to
                                                                               24
                                                                                    maintain their false fragment story. Pursuant to Rule 11, Fed.R.Civ.P., Plaintiff served on
                                                                               25
                                                                                    Defendants a motion for sanctions. Defendants did not withdraw their motion or otherwise
                                                                               26
                                                                                    correct their false statements to the Court, and Plaintiff filed her Rule 11 motion on May 20,
                                                                               27
                                                                               28   2021. See Dkt. 324.


                                                                                                                         Page 13 of 42
                                                                                    Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 22 of 50




                                                                                           L.     The City of Mesa’s defective policies, customs, and practices were
                                                                                1
                                                                                                  deliberately indifferent and caused S.L.’s death.
                                                                                2          Plaintiff’s police practices expert, Scott DeFoe, has opined that the use of lethal force
                                                                                3   by Defendants Pezzelle, Pollard, and Baker was inappropriate and inconsistent with standard
                                                                                4   police practices, which require an officer using lethal force in self-defense to have a
                                                                                5   reasonable belief of an imminent threat of death or serious bodily injury. PRSOF, ¶ 231.
                                                                                6   With respect to the vehicle containment, Mr. DeFoe has opined that the Officer Defendants’
                                                                                7   use of the technique was not reasonable because of S.L.’s and Damien’s presence in the
                                                                                8   vehicle with Pequeño. Mr. DeFoe also concluded that Sergeant Bellows and Lieutenant
                                                                                9   Rudd acted unreasonably as the Task Force supervisors by failing to implement an
                                                                               10   alternative plan (such as a K9 or Special Weapons Unit) for apprehending Pequeño in lieu
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   of utilizing the vehicle containment and for failing to implement a tactical plan before the
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   containment. Id., ¶ 232.
                                         Phoenix, Arizona 85012




                                                                               13          Mr. DeFoe has also expressed opinions supporting Plaintiff’s Monell claim against
                                                                               14   the City of Mesa based on its failure to train and supervise the Task Force. Mr. DeFoe
                                                                               15   identified several widespread customs and practices within the City of Mesa and Mesa Police
                                                                               16   Department that endorsed and perpetuated inadequate training, noncompliance with written
                                                                               17   policies and established standards, and turned a blind eye to excessive use of force incidents.
                                                                               18          VOU officers were supposed to complete Containment Report Forms after each
                                                                               19   vehicle containment, which was about once every two weeks. Id., ¶ 233. But this did not
                                                                               20   happen. Mesa’s reporting policies also required the Officer Defendants to complete a Use of
                                                                               21   Force Report for each vehicle containment conducted in the field. This did not happen either.
                                                                               22   Id. Mesa policies required that its Vehicle Operation Review Board (VORB) conduct an
                                                                               23   evaluative review of vehicle containments. Id. That also did not happen.
                                                                               24          Mesa did not give its officers scenario-based training that involved contingencies and
                                                                               25   tactics for when a vehicle containment was utilized against a subject vehicle that contained
                                                                               26   individuals who were not suspected of committing a crime. The Officer Defendants claim
                                                                               27   they trained on vehicle containments every few weeks, but they only offered vague
                                                                               28

                                                                                                                        Page 14 of 42
                                                                                    Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 23 of 50




                                                                                1   descriptions of this training, and there are no records showing that any training actually
                                                                                2   occurred. According to Mr. DeFoe, the training described by the Officer Defendants was
                                                                                3   inadequate because training should, as closely as possible, replicate scenarios that officers
                                                                                4   will expect to encounter in the field. This is especially critical with respect to vehicle
                                                                                5   containments that may involve innocent parties inside of a vehicle. Id., ¶ 234.
                                                                                6          Mesa violated its own written policies by failing to convene a Use of Force Board for
                                                                                7   all officer-involved shooting incidents or use of force incidents that resulted in serious
                                                                                8   physical injury or death that involved Mesa Police Department detectives and supervisors
                                                                                9   assigned to the Task Force. Id., ¶ 236. A Use of Force Board should have been conducted
                                                                               10   for the April 20, 2017 shooting of S.L., but that never happened. Id., ¶ 241.
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11          Mesa also violated its own written policies by failing to respond to IAPro early
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   warning alerts for Detective Pezzelle between January 30, 2014 through May 5, 2015, by
                                         Phoenix, Arizona 85012




                                                                               13   not providing Internal Affairs with written notice as to how the alert was handled. The City’s
                                                                               14   IAPro software generated thirteen (13) alerts for Pezzelle during that period, meaning that
                                                                               15   he had exceeded the threshold number of uses of force incidents, complaints, or vehicle
                                                                               16   accidents; however, it does not appear that the City of Mesa or Mesa Police Department took
                                                                               17   any action in response to the alerts.1 Id., ¶¶ 242-245.
                                                                               18          Defoe opines that Mesa failed to review and investigate Pezzelle’s IAPro alerts even
                                                                               19   though he had considerably more alerts than other members of the Mesa Police Department
                                                                               20   and other members of the Task Force. Id., ¶ 245. Mr. DeFoe described one particularly
                                                                               21   relevant 2011 use of force incident in which Pezzelle also fired his gun at the unarmed
                                                                               22   occupants of a vehicle:
                                                                               23
                                                                               24   1
                                                                                           At the time of the subject incident, Mesa Police Department used IAPro/Blue Team,
                                                                                    an early warning software system, which would trigger an alert to the professional standards
                                                                               25
                                                                                    lieutenant if an officer received a certain number of complaints or was involved in a certain
                                                                               26   number of use of force incidents or vehicle accidents (or any combination thereof) within
                                                                                    the prior twelve (12) month period. The professional standards lieutenant would then send
                                                                               27   the alert to the officer’s commander. However, the executive staff of the Mesa Police
                                                                               28   Department set the threshold number of incidents that were required to trigger an alert.

                                                                                                                        Page 15 of 42
                                                                                    Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 24 of 50




                                                                                           [I]f the Mesa Police Department would have reviewed alerts as well as
                                                                                1
                                                                                           conducted a thorough use of force investigation and a properly convened Use
                                                                                2          of Force Board, they would have determined that Detective Michael Pezzelle
                                                                                           used lethal force prior to seeing the subject in possession of a firearm on at
                                                                                3          least one other occasion such as in Espinoza v. City of Mesa, et al., USDC
                                                                                4          (Arizona) Case No. CV2013-092842/Incident/Investigation Report, OCA
                                                                                           2011-3050363. In the Espinoza matter, Detective Michael Pezzelle fired two
                                                                                5          volleys from his .223 caliber service rifle through the windshield of a police
                                                                                           vehicle at Mr. Espinoza and the two other occupants that were inside of the
                                                                                6
                                                                                           vehicle prior to ever seeing a weapon in possession of any of the three
                                                                                7          occupants.
                                                                                8   Id., ¶ 246. Mesa did not take any corrective action, including retraining or imposing

                                                                                9   discipline, against Pezzelle in response to the November 1, 2011 shooting incident in the

                                                                               10   Espinoza matter. Id., ¶ 247.
                                                                                           In Mr. DeFoe’s opinion, had Mesa monitored Pezzelle’s IAPro alerts and properly
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   trained Pezzelle and other VOU members to ensure that lethal force was used only when
                                         Phoenix, Arizona 85012




                                                                               13   there is an immediate defense of life, the shooting death of S.L. could have been prevented.

                                                                               14   Id., ¶ 247.

                                                                               15   III.   The Mesa Defendants are not entitled to summary judgment or qualified
                                                                                           immunity on Plaintiff’s federal claims.
                                                                               16
                                                                                           A.     Defendant Pezzelle is not entitled to qualified immunity or summary
                                                                               17                 judgment on Plaintiff’s claim that his use of deadly force violated the 4th
                                                                                                  Amendment.
                                                                               18
                                                                                                  1.     S.L.’s right to be free from excessive force as a passenger in a
                                                                               19                        vehicle that posed no risk to police was clearly established long
                                                                                                         before April 20, 2017.
                                                                               20
                                                                                           Defendants’ motion ignores controlling Ninth Circuit case law in an attempt to make
                                                                               21
                                                                                    Pezzelle’s self-serving claim that he did not intend to shoot S.L. dispositive. But Pezzelle’s
                                                                               22
                                                                                    claimed intent is not dispositive. It was clearly established before April 20, 2017 that a
                                                                               23
                                                                                    vehicle passenger has a right to be free from excessive force directed at the driver of the car.
                                                                               24
                                                                                    Villanueva v. California, 986 F.3d 1158, 1166 (9th Cir. 2021).
                                                                               25
                                                                                           In Villanueva the Ninth Circuit held that a passenger who was not intentionally
                                                                               26
                                                                                    targeted by police officers had a cognizable Fourth Amendment interest as a result of being
                                                                               27
                                                                                    injured when the officers shot at the vehicle’s driver. In July 2016, police officers in
                                                                               28

                                                                                                                        Page 16 of 42
                                                                                    Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 25 of 50




                                                                                1   unmarked vehicles attempted a traffic stop on a truck engaging in illegal street racing. Id. at
                                                                                2   1162. The truck’s driver, Villanueva, fled from the unmarked vehicles. A passenger, Orozco,
                                                                                3   was in the truck with him. See id. The police chased the truck down a dead-end street. Id. at
                                                                                4   1163. As Villanueva slowly made a three-point turn, the officers got out of their vehicles
                                                                                5   and drew their firearms. Id. Villanueva completed the three-point turn so that the front of his
                                                                                6   truck was generally facing the officers, who were about 15 to 20 feet away. Id. The officers
                                                                                7   then opened fire on the vehicle, killing Villanueva and injuring Orozco. Id. Orozco sued.
                                                                                8   The district court determined that Orozco had Fourth Amendment standing to bring a claim
                                                                                9   against the officers and denied the officers’ motion for summary judgment on qualified
                                                                               10   immunity. Id. at 1164.
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11          In affirming the district court’s ruling that the passenger had Fourth Amendment
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   standing, the Ninth Circuit emphasized that a person is “seized” under the Fourth
                                         Phoenix, Arizona 85012




                                                                               13   Amendment when there is a governmental termination of the person’s freedom of movement
                                                                               14   “through means intentionally applied.” Id. at 1166 (9th Cir. 2021) (quoting Brower v. Cnty.
                                                                               15   of Inyo, 489 U.S. 593, 597 (1989)). “Freedom of movement is terminated when, ‘in view of
                                                                               16   all of the circumstances surrounding the incident, a reasonable person would have believed
                                                                               17   that he was not free to leave.’” Id. (quoting United States v. Mendenhall, 446 U.S. 544, 554
                                                                               18   (1980)). Because a traffic stop requires intentional action by police to stop a vehicle, “during
                                                                               19   a traffic stop an officer seizes everyone in the vehicle, not just the driver.” Id. (quoting
                                                                               20   Brendlin v. California, 551 U.S. 249, 255 (2007)).
                                                                               21          The defendants argued that they did not seize the passenger because they did not
                                                                               22   intend to shoot him and did not know he was a passenger. Id. The court found these
                                                                               23   arguments unpersuasive. Because the detention of Orozco was made “through means
                                                                               24   intentionally applied” to stop the truck, the passenger was seized, and the officers’ subjective
                                                                               25   intent was irrelevant. Id. at 1166-68 (quoting Brendlin, 551 U.S. at 254).
                                                                               26          [U]nder Brendlin’s logic, it is irrelevant whether they knew any passengers
                                                                               27          were in the car, because they stopped the car and all its possible occupants
                                                                                           when they shot at it. Here, Orozco was subject to the Officers’ “intentional
                                                                               28          action to stop the car”—and with it the “objectively manifested” restraint on

                                                                                                                        Page 17 of 42
                                                                                    Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 26 of 50




                                                                                           his movement—whether the Officers knew he was a passenger when they fired
                                                                                1
                                                                                           or not. The Third Circuit agrees that Brendlin “ma[kes] clear that an officer’s
                                                                                2          knowledge of a passenger’s presence in the vehicle is not dispositive” to the
                                                                                           question of seizure “so long as the detention is willful and not merely the
                                                                                3          consequence of an unknowing act.”
                                                                                4   Id. at 1167 (quoting Davenport v. Borough of Homestead, 870 F.3d 273, 279 (3d Cir. 2017)
                                                                                5   (internal citation omitted). Thus, the Ninth Circuit held that Orozco was seized under clearly
                                                                                6   established Fourth Amendment precedent when the officers terminated his freedom of
                                                                                7   movement by intentionally shooting at the truck in which he was a passenger. Id. at 1169.
                                                                                8   See also Heien v. North Carolina, 574 U.S. 54, 60 (2014) (“A traffic stop for a suspected
                                                                                9   violation of law is a ‘seizure’ of the occupants of the vehicle and therefore must be conducted
                                                                               10   in accordance with the Fourth Amendment.”); Brower, 489 U.S. at 598 (1989) (holding that
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   officers seized driver when he slammed into a roadblock the officers had purposefully
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   erected); Vaughan v. Cox, 343 F.3d 1323, 1328 (11th Cir. 2003) (“[B]ecause he did not
                                         Phoenix, Arizona 85012




                                                                               13   intend to shoot [the passenger], [the officer] contends that [the passenger] did not suffer a
                                                                               14   Fourth Amendment seizure. We disagree.”)
                                                                               15          Prior to the April 20, 2017 shooting of S.L., “[i]t was clearly established that officers
                                                                               16   are not entitled to qualified immunity for shooting at an individual in a fleeing vehicle that
                                                                               17   does not pose a danger to them or to the public.” Stoddard-Nunez v. City of Hayward, 817
                                                                               18   Fed. Appx. 375, 379 (9th Cir. 2020) (citing Acosta v. City & County of San Francisco, 83
                                                                               19   F.3d 1143, 1146 (9th Cir. 1996), as amended (June 18, 1996)). Stoddard-Nunez involved a
                                                                               20   Fourth Amendment claim brought on behalf of a passenger who was killed when an officer
                                                                               21   fired into the side and rear of a slowly moving vehicle. See id. at 377-78. In both Stoddard-
                                                                               22   Nunez and Villanueva, the Ninth Circuit found that the law had been clearly established on
                                                                               23   this issue since the 1996 Acosta decision. Id. at 378; Villanueva, 986 F.3d at 1171–72.
                                                                               24          In Acosta, a police officer was chasing two men he believed had stolen a purse.
                                                                               25   Acosta, 83 F.3d at 1144. The men got into a waiting, stopped car. As the car began “moving
                                                                               26   or rolling very slowly from a standstill,” the officer, who was standing more to the side of
                                                                               27   the car than the center, fired his gun into the car, shooting and killing the driver. Id. at 1147.
                                                                               28

                                                                                                                         Page 18 of 42
                                                                                    Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 27 of 50




                                                                                1          The Ninth Circuit held that the officer’s deadly force was excessive and violated the
                                                                                2   Fourth Amendment because “it was not reasonable for him to believe that [the driver] posed
                                                                                3   a threat of great bodily injury or harm to him or to anyone else.” Id. at 1148. See also Orn v.
                                                                                4   City of Tacoma, 949 F.3d 1167, 1178 (9th Cir. 2020) (“By the time of the shooting in
                                                                                5   October 2011, at least seven circuits had held that an officer lacks an objectively reasonable
                                                                                6   basis for believing that his own safety is at risk when firing into the side or rear of a vehicle
                                                                                7   moving away from him.”); Longoria v. Pinal County, 873 F.3d 699, 709–10 (9th Cir. 2017)
                                                                                8   (quoting Torres, 648 F.3d at 1128) (“[F]ew things in our case law are as clearly established
                                                                                9   as the principle that an officer may not ‘seize an unarmed, nondangerous suspect by shooting
                                                                               10   him dead’ in the absence of ‘probable cause to believe that the suspect poses a threat of
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   serious physical harm, either to the officer or to others.’”).
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12          In Villanueva, after determining that the passenger had Fourth Amendment standing
                                         Phoenix, Arizona 85012




                                                                               13   to assert a claim, the Ninth Circuit addressed whether the officers’ use of deadly force was
                                                                               14   reasonable as a matter of law. Villanueva, 986 F.3d at 1169–70. The court noted that a
                                                                               15   moving vehicle can pose a threat of serious harm, “but only if someone is at risk of being
                                                                               16   struck by it.” Id. at 1170 (quoting Orn v. City of Tacoma, 949 F.3d 1167, 1174 (9th Cir.
                                                                               17   2020)). Thus, the use of deadly force to stop a recklessly speeding vehicle during a
                                                                               18   dangerous, high-speed car chase is generally reasonable under the Fourth Amendment. Id.
                                                                               19   (citing Mullenix v. Luna, 577 U.S. 7, 15 (2015)).
                                                                               20          On the other hand, courts have consistently found the use of deadly force against a
                                                                               21   stopped or slow-moving vehicle unreasonable if “the officers could have easily stepped out
                                                                               22   of the vehicle’s path to avoid danger” or the subject was not aggressively engaging in the
                                                                               23   “attempted or actual acceleration of the vehicle” in the officers’ direction. Id. (citing Orn,
                                                                               24   949 F.3d at 1175).
                                                                               25          In Villanueva, the surviving passenger, Orozco, attested that the driver had come to
                                                                               26   a complete stop before making a controlled three-point turn, was driving very slowly, and
                                                                               27   that no officers were in the truck’s path. See id. at 1171-72. Because the officers “could have
                                                                               28   simply moved away to avoid injury” and therefore lacked an objectively reasonable basis to

                                                                                                                        Page 19 of 42
                                                                                    Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 28 of 50




                                                                                1   fear for their own safety, the court affirmed the district court’s denial of the officers’ motion
                                                                                2   for summary judgment. Id. at 1171.
                                                                                3          The Mesa Defendants also err in analyzing Pezzelle’s use of deadly force under the
                                                                                4   Graham factors, when in cases involving the use of deadly force, “the Supreme Court has
                                                                                5   crafted a more definitive rule, allowing an officer to use deadly force only if the officer has
                                                                                6   probable cause to believe that the suspect poses a threat of serious physical harm, either to
                                                                                7   the officer or to others.” Villanueva, 986 F.3d at 1169 (quoting Orn v. City of Tacoma, 949
                                                                                8   F.3d 1167, 1174 (9th Cir. 2020)) (quotation marks omitted). “A police officer may not seize
                                                                                9   an unarmed, nondangerous suspect by shooting him dead.” Tennessee v. Garner, 471 U.S.
                                                                               10   1, 11 (1985).
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11          There is no question that Defendant Pezzelle was on notice that it was unlawful for
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   him to use deadly force against S.L. or the occupants of the Corolla when neither the vehicle
                                         Phoenix, Arizona 85012




                                                                               13   nor the occupants posed a threat of serious physical harm to himself or others.
                                                                               14                   2.    Factual disputes about the shooting and the events before the
                                                                               15                         shooting preclude qualified immunity or summary judgment for
                                                                                                          Pezzelle.
                                                                               16
                                                                                           Defendant Pezzelle is not entitled to summary judgment or qualified immunity
                                                                               17
                                                                                    because there are disputed material facts from which a jury could conclude that Pezzelle
                                                                               18
                                                                                    violated S.L.’s Fourth Amendment right to be free from unreasonable deadly force.
                                                                               19
                                                                                           A reasonable jury can conclude, based solely on the bullet holes in the rear passenger
                                                                               20
                                                                                    window that Pezzelle manifested an objective intent to seize and kill S.L. Pezzelle does not
                                                                               21
                                                                                    claim that his gun fired accidentally or that he attempted to fire at one target and accidentally
                                                                               22
                                                                                    fired at another. Pezzelle was an “expert marksman” shooting from 12 feet away. The bullet
                                                                               23
                                                                                    holes are the best evidence of his intent. A jury that reaches that conclusion will find that
                                                                               24
                                                                                    Pezzelle violated S.L.’s clearly established constitutional rights.
                                                                               25
                                                                                           Based on Damien’s testimony, a reasonable jury can also conclude that at the time of
                                                                               26
                                                                                    the shooting the car was not moving and Pequeño’s hands were in the air. Pezzelle admitted
                                                                               27
                                                                                    the Corolla was not moving when he fired. PRSOF, ¶ 210. He admitted that he saw Pequeño
                                                                               28

                                                                                                                        Page 20 of 42
                                                                                    Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 29 of 50




                                                                                1   raise his hands and that he saw Pequeño was not holding a gun or anything else. Id., ¶¶ 208-
                                                                                2   209. A reasonable jury can conclude that under these circumstances the use of deadly force
                                                                                3   against anyone in the Corolla without warning was unreasonable and excessive.
                                                                                4          Defendants’ motion claims that Pequeño was violently resisting arrest by “ramming”
                                                                                5   the Corolla back and forth, but Pezzelle himself admitted the Corolla was not moving when
                                                                                6   he fired. Id., ¶ 210. Baker and Pollard agree that they did not see any “ramming.” Id., ¶ 193.
                                                                                7   There is no physical evidence to support the “ramming” theory. Id., ¶ 194. And Damien
                                                                                8   Sandoval Rosa testified compellingly that Pequeño revved the engine a single time, place
                                                                                9   the car in park, and raised his hands. Id., ¶¶ 192, 205-206.
                                                                               10          Pezzelle’s assertion of his subjective intent to shoot only Pequeño is not a defense to
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   liability. Because Pezzelle intentionally fired his gun into the Corolla. Id., ¶ 211. Pezzelle’s
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   willful action “objectively manifested” a restraint on the movement of all the Corolla’s
                                         Phoenix, Arizona 85012




                                                                               13   occupants. See Villanueva, 986 F.3d at 1167.
                                                                               14          This case is more egregious than Villanueva. Here, a reasonable jury could conclude
                                                                               15   from Pezzelle’s own statements and the bullet holes in the Corolla that Pezzelle intentionally
                                                                               16   targeted S.L. He intentionally fired into the window where he knew she was sitting. His first
                                                                               17   shot, the furthest to the left, struck her and entered her skull. He could see her from his
                                                                               18   vantage point. He was only twelve feet away from her window. PRSOF, ¶¶ 201, 204. He
                                                                               19   was an expert marksman. Id., ¶ 204.
                                                                               20          A jury could also reject Pezzelle’s claim that S.L. allegedly “ducked down” toward
                                                                               21   the floorboard before he fired his gun. Other Officers testified that they could see S.L. sitting
                                                                               22   in the backseat and that they never saw her duck. Id., ¶ 202. Lucien Haag has testified that
                                                                               23   S.L. could not have been ducking when Pezzelle shot her, and bullet hole H in the Corolla
                                                                               24   indicates that she had to have been visible through the window at the time of the shooting.
                                                                               25   Id., ¶ 203.
                                                                               26          The physical evidence, including the small size of the backseat and the placement of
                                                                               27   the front passenger seat, show there was no room for S.L. to go down to the floorboard. Id.,
                                                                               28   ¶ 129. The jury could reasonably conclude that Pezzelle is lying about S.L. “ducking down”

                                                                                                                        Page 21 of 42
                                                                                    Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 30 of 50




                                                                                1   or that S.L. collapsed in the back seat after Pezzelle’s first shot struck her and entered her
                                                                                2   brain. See id., ¶ 218.
                                                                                3          In this case, there is ample testimony that proves the Corolla was completely stopped
                                                                                4   and that Pequeño had placed the car in park and raised his hands before Pezzelle fired into
                                                                                5   the window. See id., ¶¶ 192-193, 207-210. Pezzelle’s claim that Pequeño was violently
                                                                                6   resisting arrest and attempting to maneuver out of the containment is not supported by the
                                                                                7   physical evidence or the testimony of the other officers and the surviving passenger. The
                                                                                8   vehicle containment occurred so quickly and so thoroughly that the Corolla was
                                                                                9   immobilized. It was not capable of being used as a weapon. And Pezzelle did not have an
                                                                               10   objectively reasonable belief that it could be.
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11          Pezzelle’s claims that he believed Pequeño had a gun and was reaching into the center
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   console are also intensely disputed. Frances Gomez testified that she repeatedly told Pezzelle
                                         Phoenix, Arizona 85012




                                                                               13   that Pequeño no longer had the gun he had stolen from her, that he had sold it, and that he
                                                                               14   had not left the house with a gun that day. Id., ¶¶ 160-161. Damien testified that, during the
                                                                               15   shooting, Pequeño had his hands raised in the air and only began to slump to the right, over
                                                                               16   the console and over Damien’s lap, after he had been shot and was bleeding from his
                                                                               17   shoulder. Id., ¶ 208. Pezzelle himself admitted that he saw Pequeño raise his hands and could
                                                                               18   see his hands were empty, but Pezzelle claims he incorrectly assumed that Pequeño was
                                                                               19   going to be holding a gun, so he fired. Id., ¶ 209.
                                                                               20          A jury could reasonably conclude that (a) Pezzelle lied about Pequeño having the gun
                                                                               21   or (b) that Pezzelle made an unreasonable mistake of fact in assuming Pequeño had the gun.
                                                                               22   See Torres v. City of Madera, 648 F.3d 1119, 1124 (9th Cir. 2011) (citing Jensen v. City of
                                                                               23   Oxnard, 145 F.3d 1078, 1086 (9th Cir. 1998) (emphasis in original). A jury could also
                                                                               24   conclude that no reasonable officer would have perceived that Pequeño was rummaging in
                                                                               25   the console for a weapon. Any of these findings would allow the jury to determine that no
                                                                               26   reasonable officer would have perceived that Pequeño posed a serious risk of physical harm
                                                                               27   or death to others and, therefore, Pezzelle’s use of deadly force was excessive, unreasonable,
                                                                               28   and violated the Fourth Amendment.

                                                                                                                        Page 22 of 42
                                                                                    Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 31 of 50




                                                                                           B.     Mesa Defendants Pollard, Bellows, Baker, Jones, Ekren, Walag, and
                                                                                1
                                                                                                  Rudd were integral participants in the violation of S.L.’s right to be free
                                                                                2                 from deadly force and they are not entitled to summary judgment or
                                                                                                  qualified immunity on that claim.
                                                                                3
                                                                                           In Boyd v. Benton County, 374 F.3d 773, 779 (9th Cir. 2004), the Ninth Circuit held
                                                                                4
                                                                                    that officers used excessive force and violated the Fourth Amendment when they deployed
                                                                                5
                                                                                    a flash-bang device by throwing it “blind” into a room occupied by innocent bystanders
                                                                                6
                                                                                    without careful consideration of alternatives and appropriate measures to reduce risk of
                                                                                7
                                                                                    injury. The court went on to conclude that each officer involved in the search operation
                                                                                8
                                                                                    where the flash-bang was used—including those who remained outside to provide backup—
                                                                                9
                                                                                    was an “integral participant” for the purposes of the plaintiff’s civil rights lawsuit. The court
                                                                               10
                                                                                    explained:
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11
                                301 East Bethany Home Road, Suite B-100




                                                                                           “[I]ntegral participation” does not require that each officer’s actions
ROBBINS & CURTIN, P.L.L.C.




                                                                               12          themselves rise to the level of a constitutional violation. For example, in James
                                         Phoenix, Arizona 85012




                                                                               13          ex rel. James v. Sadler, 909 F.2d 834 (5th Cir.1990), cited with approval
                                                                                           by Chuman, the court held that officers who provided armed backup during an
                                                                               14          unconstitutional search were “integral” to that search, and were therefore
                                                                                           participants rather than mere bystanders. Id. at 837. Additionally, in Melear
                                                                               15
                                                                                           itself, the Fifth Circuit held that an officer who does not enter an apartment,
                                                                               16          but stands at the door, armed with his gun, while other officers conduct the
                                                                                           search, can nevertheless be a “full, active participant” in the search.
                                                                               17
                                                                                           The facts of this case clearly support a finding that each officer involved in the
                                                                               18          search operation was an “integral participant.” First, as in James and Melear,
                                                                               19          the officers in this case stood armed behind Ellison while he reached into the
                                                                                           doorway and deployed the flash-bang. Second, the use of the flash-bang was
                                                                               20          part of the search operation in which every officer participated in some
                                                                               21          meaningful way. Third, every officer was aware of the decision to use the
                                                                                           flash-bang, did not object to it, and participated in the search operation
                                                                               22          knowing the flash-bang was to be deployed. Therefore, under the integral
                                                                                           participation analysis adopted in Chuman, each defendant may be held liable
                                                                               23          for the Fourth Amendment violation outlined above.
                                                                               24   Id. at 780.
                                                                               25          Defendants Bellows, Rudd, Ekren, Walag, Pollard, Baker, and Jones’ claim that they
                                                                               26   cannot be held liable for a Fourth Amendment violation because they did not personally
                                                                               27   shoot S.L. is contrary to the rule expressed in Boyd. They all decided and agreed to use the
                                                                               28   vehicle containment, knowing that S.L. would be trapped in the car for the anticipated

                                                                                                                        Page 23 of 42
                                                                                    Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 32 of 50




                                                                                1   “shootout” with Pequeño. PRSOF, ¶¶ 173-174. They had time to plan and consider
                                                                                2   alternatives that would have minimized the risk to S.L., and they had time to conduct the
                                                                                3   briefing that their training required, but they did neither. See id., ¶¶ 175-176. None of them
                                                                                4   objected to it or even discussed ways to minimize the risk of harm to her. See id., ¶ 176. All
                                                                                5   participated in the vehicle containment or the nearly simultaneous shooting in a meaningful
                                                                                6   and fundamental way. See Boyd, 374 F.3d at 780.
                                                                                7          Bellows and Rudd were VOU supervisors. They “gave the okay” for the containment
                                                                                8   to be used and did not conduct a briefing beforehand. PRSOF, ¶¶ 165, 175. Ekren, Walag,
                                                                                9   and Pollard performed the side and rear blocks of the containment. They ensured the Corolla
                                                                               10   was pinned in, that its doors could not be opened, and that its occupants were trapped inside.
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   Id., ¶¶ 187, 189-190 Immediately after the containment was complete, Jones began firing
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   beanbag rounds into the Corolla to “gain compliance” and open the window so the occupants
                                         Phoenix, Arizona 85012




                                                                               13   could hear the commands, and Pollard and Baker joined Pezzelle in firing lethal rounds. Id.,
                                                                               14   ¶ 197-198. Under Boyd, each Officer was an integral participant and may be held liable to
                                                                               15   the same extent as Pezzelle.
                                                                               16          C.     Plaintiff’s unreasonable seizure claim is governed by the Fourth
                                                                               17                 Amendment’s reasonableness standard, regardless of whether there was
                                                                                                  probable cause to arrest Pequeño.
                                                                               18
                                                                                           The Officer Defendants are not entitled to an “absolute defense” for their seizure of
                                                                               19
                                                                                    S.L. based on probable cause to arrest Pequeño. See Dkt. 306, p. 11. Because the Estate of
                                                                               20
                                                                                    S.L.’s Fourth Amendment claim alleges that the Officer Defendants used excessive force to
                                                                               21
                                                                                    effect her seizure, the reasonableness of that seizure is governed by the Fourth Amendment’s
                                                                               22
                                                                                    objective reasonableness standard. See Plumhoff v. Rickard, 572 U.S. 765, 774 (2014) (citing
                                                                               23
                                                                                    Graham v. Connor, 490 U.S. 386, 396 (1989)). The reasonableness of the seizure cannot be
                                                                               24
                                                                                    evaluated apart from the excessive force used to effect it. “Determining whether the force
                                                                               25
                                                                                    used to effect a particular seizure is ‘reasonable’ under the Fourth Amendment requires a
                                                                               26
                                                                                    careful balancing of ‘the nature and quality of the intrusion on the individual’s Fourth
                                                                               27
                                                                               28

                                                                                                                       Page 24 of 42
                                                                                    Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 33 of 50




                                                                                1   Amendment interests’ against the countervailing governmental interests at stake.” Graham
                                                                                2   v. Connor, 490 U.S. 386, 396 (1989) (quoting Tennessee v. Garner, 471 U.S. 1, 6 (1985)).
                                                                                3          There were no exigent circumstances that required Pequeño’s immediate arrest while
                                                                                4   two innocent passengers were in the car with him. The Defendant Officers did not witness
                                                                                5   him committing a crime, let alone a violent crime. Brandon, S.L., and Damien were at an
                                                                                6   apartment with no disruption, threat, or danger to anyone. There was certainly a government
                                                                                7   interest in apprehending him on his probation violation warrants and for his assault and
                                                                                8   attempted kidnapping of Frances Gomez earlier in the day; however, as further discussed
                                                                                9   below, the Graham factors do not support the Officers’ use of the violent and forceful vehicle
                                                                               10   containment technique to seize the Corolla and all three of its occupants. S.L.’s right to be
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   free from excessive force as a passenger in a vehicle that posed no risk to police was clearly
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   established long before April 20, 2017. See Acosta v. City & County of San Francisco, 83
                                         Phoenix, Arizona 85012




                                                                               13   F.3d 1143, 1146 (9th Cir. 1996), as amended (June 18, 1996).
                                                                               14          In this case, the Officer Defendants took intentional action to stop the Toyota Corolla
                                                                               15   when they executed and successfully completed the vehicle containment, and their action
                                                                               16   caused the seizure of all its occupants, including S.L. The Officer Defendants intentionally
                                                                               17   rammed the Toyota Corolla from all sides, pinned the doors so they could not be opened,
                                                                               18   and completely immobilized it. See PRSOF, ¶ 191. In fact, the vehicle containment was so
                                                                               19   successful and so secure that when Pequeño revved the Toyota Corolla’s engine, the car did
                                                                               20   not move and did not break the containment. See id.
                                                                               21          The Officer Defendants’ claim that they only intended to seize Pequeño is irrelevant
                                                                               22   because their willful action to stop the Toyota Corolla from leaving the parking lot
                                                                               23   “objectively manifested” restraint on the movement of its passengers. See Villanueva, 986
                                                                               24   F.3d at 1167. Any reasonable person in S.L.’s position would understand that the vehicle
                                                                               25   containment technique terminated her freedom of movement and that she was not free to
                                                                               26   leave. Accordingly, this Court should find, as a matter of law, that S.L. was “seized” for
                                                                               27   purposes of the Fourth Amendment when the Officer Defendants carried out the vehicle
                                                                               28   containment.

                                                                                                                       Page 25 of 42
                                                                                    Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 34 of 50




                                                                                           D.     Arizona’s survival statute does not preclude the Estate of S.L.’s Fourth
                                                                                1
                                                                                                  Amendment claim or the ability to recover damages for the violation of
                                                                                2                 her constitutional rights.
                                                                                3          The Ninth Circuit has rejected Defendants’ argument that a state survival statute bars
                                                                                4   the recovery of non-economic damages in a § 1983 case. Chaudhry v. City of Los Angeles,
                                                                                5   751 F.3d 1096, 1105 (9th Cir. 2014). In Chaudhry, the court found that California’s statutory
                                                                                6   prohibition against pre-death pain and suffering damages limited recovery too severely and
                                                                                7   was inconsistent with § 1983’s dual goals of compensating the victims of constitutional
                                                                                8   violations and deterring future abuses by state actors. See id. at 1103-05.
                                                                                9          The Estate of S.L. may recover non-economic compensatory damages for the
                                                                               10   violation of her Fourth Amendment rights, including “loss of life” damages occasioned by
                                                                                    the Officer Defendants’ unlawful conduct. “A remedy must obtain by reason of the actual
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   deprivation—in this case the greatest of deprivations, loss of life. Absent such a remedy, the
                                         Phoenix, Arizona 85012




                                                                               13   § 1983 action amounts to little more than a tort claim.” Guyton v. Phillips, 532 F. Supp.
                                                                               14   1154, 1167 (N.D. Cal. 1981), disapproved of on other grounds by Peraza v. Delameter, 722
                                                                               15   F.2d 1455 (9th Cir. 1984).
                                                                               16          E.     Defendants may be held liable for violating the Fourth Amendment even
                                                                                                  if the vehicle containment itself did not cause a significant physical injury.
                                                                               17
                                                                                           Defendants’ argument that the Fourth Amendment claim should fail because the
                                                                               18
                                                                                    vehicle containment did not directly cause S.L.’s physical injuries or death is unavailing for
                                                                               19
                                                                                    two reasons. First, in evaluating the reasonableness of an officer’s use of force, courts “may
                                                                               20
                                                                                    consider the presence and severity of a plaintiff’s injuries, but injuries are not required.”
                                                                               21
                                                                                    Cortesluna v. Leon, 979 F.3d 645, 653–54 (9th Cir. 2020) (citing Felarca v. Birgeneau, 891
                                                                               22
                                                                                    F.3d 809, 817 (9th Cir. 2018) (emphasis added). The Ninth Circuit “long ago recognized
                                                                               23
                                                                                    that a plaintiff asserting a claim of excessive force ‘is not required to show a significant
                                                                               24
                                                                                    injury.’” Id. (quoting Wilks v. Reyes, 5 F.3d 412, 416 (9th Cir. 1993), as amended on denial
                                                                               25
                                                                                    of reh’g (Oct. 28, 1993).
                                                                               26
                                                                                           Second, as already explained above, each Officer Defendant was an integral
                                                                               27
                                                                                    participant in the sequence of events that culminated in S.L.’s death. The Officer Defendants
                                                                               28

                                                                                                                       Page 26 of 42
                                                                                    Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 35 of 50




                                                                                1   had a conscious agreement to trap S.L. in a car for a shootout with Pequeño. Each Officer
                                                                                2   played a fundamental role in the operation, and even those who never fired their weapons
                                                                                3   may be held liable for the Fourth Amendment violation to the same extent as Michael
                                                                                4   Pezzelle, who fired the fatal shot. See Boyd v. Benton County, 374 F.3d 773, 779 (9th Cir.
                                                                                5   2004).
                                                                                6            F.    The Officer Defendants are not entitled to qualified immunity for their
                                                                                7                  use of the vehicle containment technique.

                                                                                8                  1.     A reasonable jury could find that the use of the vehicle containment
                                                                                                          was objectively unreasonable and violated S.L.’s Fourth
                                                                                9                         Amendment rights.
                                                                               10            Resolving a claim of qualified immunity generally involves two questions: whether
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   officers violated a plaintiff’s constitutional rights, and, if so, whether the right in question
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   was clearly established. Clement v. Gomez, 298 F.3d 898, 903 (9th Cir. 2002). Under
                                         Phoenix, Arizona 85012




                                                                               13   Graham, the Fourth Amendment’s objective reasonableness standard “requires careful
                                                                               14   attention to the facts and circumstances of each particular case, including the severity of the
                                                                               15   crime at issue, whether the suspect poses an immediate threat to the safety of the officers or
                                                                               16   others, and whether he is actively resisting arrest or attempting to evade arrest by flight.”
                                                                               17   Graham v. Connor, 490 U.S. 386, 396 (1989). Other relevant factors include the availability
                                                                               18   of less intrusive alternatives to the force employed and whether the officers gave warnings
                                                                               19   prior to the use of force. Glenn v. Washington County, 673 F.3d 864, 872 (9th Cir. 2011).
                                                                               20            In Cunningham v. Gates, 229 F.3d 1271, 1278 (9th Cir. 2000), as amended (Oct. 31,
                                                                               21   2000), the Ninth Circuit heard the consolidated appeals of cases alleging in part that Los
                                                                               22   Angeles Police Department detectives’ use of a vehicle “jamming” technique was an
                                                                               23   excessive use of force under the Fourth Amendment. The detectives typically followed a
                                                                               24   pattern of conduct where they would surveil armed robbers, lie in wait as the robberies were
                                                                               25   committed, execute the “jamming technique” to pin the robbers’ car into a confined space
                                                                               26   to prevent it from leaving, and then open fire into the vehicle. Id. at 1278-80. The Ninth
                                                                               27   Circuit reluctantly held that the non-shooting officers who participated in the “jamming”
                                                                               28   technique were entitled to qualified immunity. The court noted its concern that the technique

                                                                                                                        Page 27 of 42
                                                                                    Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 36 of 50




                                                                                1   “needlessly or unreasonably create[d] a dangerous situation necessitating an escalation in
                                                                                2   the use of force.” Id. at 1291, n. 23. However, because the officers were with “armed
                                                                                3   individuals in the midst of committing a dangerous felony” and the jamming technique was
                                                                                4   widely used within the LAPD, it was not “clearly established at the time of the shootings
                                                                                5   that the ‘jamming’ technique was an unreasonable use of force.” Id. at 1291.
                                                                                6          In this case, unlike Cunningham, the occupants of the Corolla were not armed and
                                                                                7   were not “in the midst” of committed a dangerous crime. In applying the Graham factors, a
                                                                                8   jury could conclude that the Mesa Defendants violated the Fourth Amendment when they
                                                                                9   seized S.L. during vehicle containment.
                                                                               10          While Pequeño’s assault and attempted kidnapping of his girlfriend two hours before
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   were undoubtedly serious, the other Graham factors weigh against the reasonableness of the
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   containment. Taking the facts in the light most favorable to Plaintiff, Pequeño, S.L., and
                                         Phoenix, Arizona 85012




                                                                               13   Damien had done nothing that posed an “immediate threat” to the officers or others. See
                                                                               14   Graham, 490 U.S. at 396. They were not “actively resisting arrest or attempting to evade
                                                                               15   arrest by flight.” See id. The Officer Defendants did not give any warnings prior to executing
                                                                               16   the containment, and Pequeño, S.L., and Damien did not even know the Officers had tracked
                                                                               17   them to the apartment complex in their unmarked police vehicles. See PRSOF, ¶ 178, 188.
                                                                               18          The availability of less intrusive alternatives is also highly relevant. The Mesa
                                                                               19   Defendants had been tracking Pequeño’s cell phone, could have continued to surveil him,
                                                                               20   and could have apprehended him at a time when he was alone. See id., ¶ 165. This alternative
                                                                               21   was available and likely would have resulted in Pequeño’s apprehension in a fairly short
                                                                               22   amount of time without endangering two innocent passengers. Although the government
                                                                               23   interest in taking Pequeño into custody may have been significant, it could have been
                                                                               24   accomplished without the obvious risk of trapping S.L. in the car for a “shootout.”
                                                                               25          There are also significant questions of fact regarding the reasonableness of the Officer
                                                                               26   Defendants’ mistaken belief that Pequeño had a gun. Where an officer’s use of force results
                                                                               27   from his mistaken belief that a suspect was armed, the relevant inquiry is “whether a
                                                                               28   reasonable officer would have or should have accurately perceived that fact.” Torres v. City

                                                                                                                       Page 28 of 42
                                                                                    Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 37 of 50




                                                                                1   of Madera, 648 F.3d 1119, 1124 (9th Cir. 2011) (citing Jensen v. City of Oxnard, 145 F.3d
                                                                                2   1078, 1086 (9th Cir. 1998) (emphasis in original). “Plainly, not all mistakes—even honest
                                                                                3   ones—are objectively reasonable.” Floyd v. City of Detroit, 518 F.3d 398, 408 (6th Cir.
                                                                                4   2008) (citing Dawkins v. Graham, 50 F.3d 532, 534 (8th Cir.1995) (“[T]he Fourth
                                                                                5   Amendment’s allowance for officers’ honest mistakes is limited to mistakes that are
                                                                                6   objectively reasonable.”)). An officer’s “honest but mistaken belief thus does little to resolve
                                                                                7   the key issue of whether his belief and subsequent actions were nonetheless objectively
                                                                                8   unreasonable.” Id.; see also Duenez v. City of Manteca, 2013 WL 6816375, at *2 (E.D. Cal.
                                                                                9   Dec. 23, 2013) (noting that a jury could find the defendant officer “violated the decedent’s
                                                                               10   clearly established Fourth Amendment rights by seizing an unarmed, non-dangerous
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   civilian” when the officer shot and killed a man whom the officer mistakenly believed was
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   carrying a knife).
                                         Phoenix, Arizona 85012




                                                                               13          In this case, a jury can conclude that Pezzelle lied about Pequeño having a gun and
                                                                               14   that he lied to about the potential for a “shootout,” making the vehicle containment all the
                                                                               15   more excessive and unreasonable. See PRSOF, ¶¶ 63, 160-162.
                                                                               16             2.         S.L.’s right to be free from an unlawful vehicle containment was
                                                                               17                        clearly established before April 20, 2017.
                                                                                           Defendants were on notice that the vehicle containment was likely to needlessly
                                                                               18
                                                                                    escalate their use of force and was unreasonable when deployed against individuals who
                                                                               19
                                                                                    were not armed and actively committing a crime. See Cunningham, 229 F.3d at 1291, n. 23.
                                                                               20
                                                                                    It is not a defense that the Mesa Defendants’ violent and dangerous conduct—trapping an
                                                                               21
                                                                                    innocent girl in a car for a shootout—was novel. The Supreme Court has made clear that
                                                                               22
                                                                                    “egregious” or “extreme” factual circumstances put government officials on notice that their
                                                                               23
                                                                                    conduct is unlawful. Taylor v. Riojas, 141 S. Ct. 52, 208 L. Ed. 2d 164 (2020) (holding that
                                                                               24
                                                                                    Fifth Circuit erred when it granted qualified immunity to prison officials where facts of case
                                                                               25
                                                                                    were sufficiently “egregious” to put them on notice that their conduct was unconstitutional);
                                                                               26
                                                                                    see also McCoy v. Alamu, 141 S. Ct. 1364, 209 L. Ed. 2d 114 (2021) (vacating qualified
                                                                               27
                                                                                    immunity and remanding in light of Taylor). The “requirement that the plaintiff’s asserted
                                                                               28

                                                                                                                        Page 29 of 42
                                                                                    Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 38 of 50




                                                                                1   right be clearly established ‘does not mean that the very action at issue must have been held
                                                                                2   unlawful before qualified immunity is shed.’” Blankenhorn v. City of Orange, 485 F.3d 463,
                                                                                3   480 (9th Cir. 2007) (quoting Wall v. County of Orange, 364 F.3d 1107, 1111 (9th Cir. 2004)).
                                                                                4   Police officers “can still be on notice that their conduct violates established law even in novel
                                                                                5   factual circumstances.” Hope v. Pelzer, 536 U.S. 730, 741 (2002); see also Cunningham,
                                                                                6   229 F.3d at 1288 (9th Cir. 2000) (providing that courts “must not allow an overly generalized
                                                                                7   or excessively specific construction of the right” to guide this analysis).
                                                                                8          The Mesa Defendants knowingly and intentionally trapped a seventeen-year-old girl
                                                                                9   in a car for an anticipated shootout. When that shootout occurred, even though nobody in
                                                                               10   the car had a gun, they cannot claim they were unaware they were violating the girl’s Fourth
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   Amendment Rights. To paraphrase the Supreme Court in Taylor, “[N]o reasonable [police]
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   officer could have concluded that, under the extreme circumstances of this case, it was
                                         Phoenix, Arizona 85012




                                                                               13   constitutionally permissible” to trap a seventeen-year-old girl in a car for a shootout. Taylor
                                                                               14   v. Riojas, 141 S. Ct. 52, 208 L. Ed. 2d 164 (2020)
                                                                               15          G.     The Mesa Defendants are not entitled to summary judgment on Plaintiff’s
                                                                               16                 Fourteenth Amendment familial association claim because they acted
                                                                                                  with deliberate indifference when they executed the vehicle containment
                                                                               17                 knowing that S.L. would be trapped in the Corolla for the anticipated
                                                                                                  “shootout.”
                                                                               18
                                                                                           The Ninth Circuit has recognized that parents have a Fourteenth Amendment
                                                                               19
                                                                                    substantive due process interest in the companionship and society of their children.
                                                                               20
                                                                                    Wilkinson v. Torres, 610 F.3d 546, 554 (9th Cir. 2010). To prevail on a Fourteenth
                                                                               21
                                                                                    Amendment familial association claim, the plaintiff must prove that the officers’ use of force
                                                                               22
                                                                                    “shocked the conscience.” Gonzalez v. City of Anaheim, 747 F.3d 789, 797 (9th Cir. 2014)
                                                                               23
                                                                                    (quoting Porter v. Osborn, 546 F.3d 1131, 1137 (9th Cir. 2008)). In determining whether
                                                                               24
                                                                                    excessive force shocks the conscience, the court must first ask “whether the circumstances
                                                                               25
                                                                                    are such that actual deliberation [by the officer] is practical.” Wilkinson, 610 F.3d at 554
                                                                               26
                                                                                    (quoting Porter, 546 F.3d at 1137).
                                                                               27
                                                                                                  Where actual deliberation is practical, then an officer’s
                                                                               28
                                                                                                  “deliberate indifference” may suffice to shock the conscience.

                                                                                                                        Page 30 of 42
                                                                                    Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 39 of 50




                                                                                                  On the other hand, where a law enforcement officer makes a
                                                                                1
                                                                                                  snap judgment because of an escalating situation, his conduct
                                                                                2                 may only be found to shock the conscience if he acts with a
                                                                                                  purpose to harm unrelated to legitimate law enforcement
                                                                                3                 objectives. For example, a purpose to harm might be found
                                                                                4                 where an officer uses force to bully a suspect or “get even.”

                                                                                5   Id. (finding that the “purpose to harm” standard was appropriate where officers shot at a

                                                                                6   suspect who, within seconds, accelerated his vehicle at a high rate of speed toward officers

                                                                                7   who were on foot).

                                                                                8          Whether the Officer Defendants’ conduct shocked the conscience is governed by the

                                                                                9   “deliberate indifference” standard, not the “purpose to harm” standard. Their “actual

                                                                               10   deliberation” was not only practical, but they did in fact deliberate about apprehending
                                                                                    Pequeño while he, S.L., and Damien were inside the apartment for a considerable period of
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   time. PRSOF, ¶ 165. The Officer Defendants collectively discussed arresting Pequeño. They
                                                                                    were already tracking his cell phone and knew they could follow him to another location. Id.
                                         Phoenix, Arizona 85012




                                                                               13
                                                                               14   There were no exigent circumstances that required his immediate apprehension while S.L.

                                                                               15   and Damien were in the car with him. See id., ¶ 175.

                                                                               16          But most importantly, the Officer Defendants knew that by executing the vehicle

                                                                               17   containment, S.L. would be trapped inside the Corolla with a person whom they allegedly

                                                                               18   believed had a gun and would engage in a “shootout” with police. Id., ¶ 173. They never

                                                                               19   discussed ways to minimize the risk to her, even though their policies required them to. Id.,

                                                                               20   ¶ 176. They decided to utilize the vehicle containment with knowledge of the risks to S.L.

                                                                               21   See id., ¶ 174. Because the Officer Defendants had actual knowledge of a substantial risk of

                                                                               22   harm to S.L. and disregarded that risk when he initiated the containment, a jury could easily

                                                                               23   find that they were deliberately indifferent to S.L.’s and Plaintiff’s rights and that their

                                                                               24   conduct shocked the conscience. See Farmer v. Brennan, 511 U.S. 825, 842 (1994) (noting

                                                                               25   that to establish deliberate indifference, “it is enough that the official acted or failed

                                                                               26   to act despite his knowledge of a substantial risk of serious harm.”).

                                                                               27
                                                                               28

                                                                                                                       Page 31 of 42
                                                                                    Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 40 of 50




                                                                                           H.     The City of Mesa is not entitled to summary judgment on Plaintiff’s
                                                                                1
                                                                                                  Monell claim.
                                                                                2          Summary judgment is not appropriate on Plaintiff’s Monell claim against the City of
                                                                                3   Mesa because, as set forth above, there are many significant questions of fact surrounding
                                                                                4   the Officer Defendants’ violations of the Fourth and Fourteenth Amendments. There are also
                                                                                5   significant questions for the jury regarding Mesa’s policies, supervision, and training of the
                                                                                6   Officer Defendants and whether those policies and customs were deliberately indifferent and
                                                                                7   were a moving force behind the constitutional deprivations.
                                                                                8          A municipality is liable under 42 U.S.C. § 1983 when the municipality’s longstanding
                                                                                9   or widespread policies or customs amount to deliberate indifference and are the moving
                                                                               10   force behind a municipal employee’s constitutional violation. Long v. County of Los
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   Angeles, 442 F.3d 1178, 1186 (9th Cir. 2006) (citing Gibson v. County of Washoe, 290 F.3d
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   1175, 1193–94 (9th Cir. 2002), cert. denied, 537 U.S. 1106 (2003)); see also Monell v. Dep’t
                                         Phoenix, Arizona 85012




                                                                               13   of Soc. Services of City of New York, 436 U.S. 658, 694 (1978). For a policy or custom to be
                                                                               14   the moving force behind the deprivation of a constitutional right, there must be a direct
                                                                               15   causal link between the municipal action and the deprivation of federal rights. Castro v.
                                                                               16   County of Los Angeles, 833 F.3d 1060, 1078–79 (9th Cir. 2016) (quoting Board of County
                                                                               17   Commissioners of Bryan County, Oklahoma v. Brown, 520 U.S. 397, 404–05 (1997)).
                                                                               18
                                                                                                  1.     The City of Mesa was deliberately indifferent in its training of
                                                                               19                        Officers on the Task Force.
                                                                               20          A municipality is liable under § 1983 for the failure to train its police officers if (1)

                                                                               21   “the existing training program” is inadequate “in relation to the tasks the particular officers

                                                                               22   must perform”; (2) the officials have been deliberately indifferent “to the rights of persons

                                                                               23   with whom the police come into contact”; and (3) the inadequacy of the training “actually

                                                                               24   caused the deprivation of the alleged constitutional right.” Johnson v. Shasta County, 83 F.

                                                                               25   Supp. 3d 918, 932 (E.D. Cal. 2015) (quoting Merritt v. Cnty. of L.A., 875 F.2d 765, 770 (9th

                                                                               26   Cir. 1989)). Deliberate indifference exists where “the need for more or different training is

                                                                               27   so obvious, and the inadequacy so likely to result in the violation of constitutional rights,

                                                                               28   that the policymakers of the city can reasonably be said to have been deliberately indifferent

                                                                                                                        Page 32 of 42
                                                                                    Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 41 of 50




                                                                                1   to the need.” Castro, 833 F.3d at 1076 (quoting City of Canton, Ohio v. Harris, 489 U.S.
                                                                                2   378, 390 (1989)). “Where a § 1983 plaintiff can establish that the facts available to city
                                                                                3   policymakers put them on actual or constructive notice that the particular omission is
                                                                                4   substantially certain to result in the violation of the constitutional rights of their citizens, the
                                                                                5   dictates of Monell are satisfied.” Id. (quoting City of Canton, 489 U.S. at 396) (emphasis in
                                                                                6   original).
                                                                                7          A pattern of similar constitutional violations by untrained, or improperly trained,
                                                                                8   employees is ordinarily necessary to demonstrate deliberate indifference for purposes of a
                                                                                9   municipality’s failure to train. Connick v. Thompson, 563 U.S. 51, 62 (2011). The Supreme
                                                                               10   Court, however, has provided that a pattern of violations may not be required under
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   circumstances where the need for training is “so obvious” that the failure to provide it could
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   properly be characterized as deliberate indifference. City of Canton, 489 U.S. at 390, n. 10.
                                         Phoenix, Arizona 85012




                                                                               13                  [In Canton,] [t]he Court posed the hypothetical example of a city
                                                                                                   that arms its police force with firearms and deploys the armed
                                                                               14                  officers into the public to capture fleeing felons without training
                                                                               15                  the officers in the constitutional limitation on the use of deadly
                                                                                                   force. Given the known frequency with which police attempt to
                                                                               16                  arrest fleeing felons and the “predictability that an officer
                                                                                                   lacking specific tools to handle that situation will violate
                                                                               17
                                                                                                   citizens’ rights,” the Court theorized that a city’s decision not
                                                                               18                  to train the officers about constitutional limits on the use of
                                                                                                   deadly force could reflect the city’s deliberate indifference to
                                                                               19                  the “highly predictable consequence,” namely, violations of
                                                                               20                  constitutional rights.
                                                                                                   ****
                                                                               21
                                                                                                   There is no reason to assume that police academy applicants are
                                                                               22                  familiar with the constitutional constraints on the use of
                                                                               23                  deadly force. And, in the absence of training, there is no way for
                                                                                                   novice officers to obtain the legal knowledge they require.
                                                                               24                  Under those circumstances there is an obvious need for some
                                                                                                   form of training.
                                                                               25
                                                                                    Connick, 563 U.S. at 63–64.
                                                                               26
                                                                                           MPD’s training was deliberately indifferent to the rights of individuals with whom
                                                                               27
                                                                                    its officers came into contact because there was a pattern of similar constitutional violations
                                                                               28

                                                                                                                         Page 33 of 42
                                                                                    Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 42 of 50




                                                                                1   in which its officers used force above and beyond what was reasonably necessary to gain
                                                                                2   compliance over subjects. This was at issue in other cases—including Tai v. City of Mesa,
                                                                                3   et al., USDC Case No. 2:14-cv-01170-DGC; Krstic v. Gransee, et al., USDC Case No. 2:16-
                                                                                4   cv-02830-MHB; and Sweet v. City of Mesa, et al., USDC Case No. 2:17-cv-00152-GMS—
                                                                                5   which all predated the subject incident. In Tai, for example, MPD officers beat and tased a
                                                                                6   mentally ill man who did not comply with their orders to sit down. See Tai v. City of Mesa,
                                                                                7   et al., USDC Case No. 2:14-cv-01170-DGC, Dkt. 1 at p. 3. The Krstic and Sweet cases
                                                                                8   involved the use of deadly force by MPD officers against individuals who were not armed
                                                                                9   and had not displayed any physical resistance or aggression. Similarly, Pezzelle was
                                                                               10   involved in a prior use-of-force incident in 2011, the Espinoza case, where he fired his gun
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   at the unarmed occupants of a vehicle. PRSOF, ¶ 246.
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12          Deliberate indifference is also established because the City of Mesa (a) trained
                                         Phoenix, Arizona 85012




                                                                               13   officers to intensify their force in a way that was disproportionate under the circumstances
                                                                               14   and (b) failed to provide scenario-based training to Task Force Officers to prepare them for
                                                                               15   their inevitable encounters with non-suspects during vehicle containments. Id., ¶ 234. The
                                                                               16   Officers assigned to the Task Force were responsible for surveilling and apprehending
                                                                               17   violent felony offenders. The Officers would perform these tasks in plainclothes and
                                                                               18   unmarked police vehicles. They routinely used the vehicle containment technique to seize
                                                                               19   the felony suspects through “speed, surprise, and violence of action.” Id., ¶ 166. It was
                                                                               20   entirely predictable—and virtually certain—that the Officers would encounter situations that
                                                                               21   posed a risk to non-suspects, particularly vehicle containments involving non-suspects who
                                                                               22   were passengers in the vehicle with a felony suspect. The City’s training was patently
                                                                               23   inadequate in relation to the tasks that the Officers were expected to perform. See Johnson,
                                                                               24   83 F. Supp. 3d at 932.
                                                                               25          It was “so obvious” and apparent that training officers to intensify and escalate their
                                                                               26   use of force without equipping them with any guidance for minimizing the risk to non-
                                                                               27   suspect passengers would result in the “highly predictable consequence” of constitutional
                                                                               28   violations. See Connick, 563 U.S. at 63–64 (citing City of Canton, 489 U.S. at 395). Like the

                                                                                                                       Page 34 of 42
                                                                                    Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 43 of 50




                                                                                1   Supreme Court’s hypothetical situation in Canton where a city failed to train its officers on
                                                                                2   the use of deadly force, the City of Mesa’s training failed to provide officers with the tools
                                                                                3   necessary to apprehend felony suspects in a way that did not interfere with the lives and
                                                                                4   safety of non-suspect passengers. Because of the predictability with which the Task Force
                                                                                5   Officers were sure to encounter such situations, MPD’s training is properly characterized as
                                                                                6   deliberately indifferent. See id. A jury could find that MPD’s constitutionally deficient
                                                                                7   training was an actual cause of S.L.’s and Plaintiff’s harm and was the moving force behind
                                                                                8   the Officer Defendants’ constitutional violations.
                                                                                9                 2.     The City of Mesa was deliberately indifferent in its supervision of
                                                                               10                        Officers on the Task Force.
                                                                                           The evidence in this case establishes that the City of Mesa maintained several
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   widespread, systemic customs and practices from which they jury could conclude that the
                                                                                    City was deliberately indifferent in its supervision of the Officers on the Task Force. To
                                         Phoenix, Arizona 85012




                                                                               13
                                                                               14   establish Monell liability based on a failure to supervise, a plaintiff must show the

                                                                               15   municipality’s “failure to supervise its employees amounted to deliberate indifference to the

                                                                               16   need for adequate supervision.” Martin for C.M. v. Hermiston Sch. Dist. 8R, 2020 WL

                                                                               17   6547638, at *24 (D. Or. Nov. 4, 2020) (citing City of Canton, 489 U.S. at 388); see also

                                                                               18   Dougherty v. City of Covina, 654 F.3d 892, 900 (9th Cir. 2011) (“[A] failure to supervise

                                                                               19   that is ‘sufficiently inadequate’ may amount to ‘deliberate indifference.’”).

                                                                               20          The jury could find that the City of Mesa was deliberately indifferent in its

                                                                               21   supervision of the Task Force and turned a blind eye to the high likelihood that Task Force

                                                                               22   Officers would commit constitutional violations because (1) MPD violated its own policies

                                                                               23   by failing to complete a Containment Report Form and Use of Force Report for each vehicle

                                                                               24   containment executed by the Task Force; (2) MPD violated its own policies by failing to

                                                                               25   convene a Vehicle Operations Board to evaluate the Task Force’s vehicle containments; (3)

                                                                               26   MPD violated its own policies by failing to convene a Use of Force Board for serious use of

                                                                               27   force incidents involving the Task Force; (4) MPD failed to take any action in response to

                                                                               28   Michael Pezzelle’s disproportionately high number of IAPro alerts and prior use of force


                                                                                                                       Page 35 of 42
                                                                                    Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 44 of 50




                                                                                1   incidents; and (5) the two Mesa Officers assigned to directly supervise the Task Force,
                                                                                2   Sergeant Bellows and Lieutenant Rudd, failed to failed to implement an alternative plan in
                                                                                3   lieu of the containment and failed to implement a tactical plan before the containment
                                                                                4   occurred. PRSOF, ¶¶ 232-233, 236, 241-248.
                                                                                5                 3.     The City of Mesa ratified the Officer Defendants’ use of excessive
                                                                                6                        force when it failed to complete a Use of Force Board Review of this
                                                                                                         incident in violation of its own policies.
                                                                                7
                                                                                           The City of Mesa’s Rule 30(b)(6) representative, Commander Michael Beaton,
                                                                                8
                                                                                    testified that in 2017, Acting Chief Dvorak instructed the MPD to disregard the Use of Force
                                                                                9
                                                                                    Board policy, DPM 1.11.60, and stop reviewing officer-involved shootings. PRSOF, ¶ 241.
                                                                               10
                                                                                    Acting Chief Dvorak directed Commander Beaton to disregard the Use of Force Board
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11
                                                                                    policy and to look at only “tasers and beanbags and strikes to the face” rather than shootings.
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                                                                    Id. Commander Beaton testified that the City of Mesa’s Use of Force Review Board never
                                         Phoenix, Arizona 85012




                                                                               13
                                                                                    reviewed the shooting of S.L. and Brandon Pequeño. Id.
                                                                               14
                                                                                           A jury could conclude that the City’s policymaker, Acting Chief Dvorak, made a
                                                                               15
                                                                                    conscious, affirmative choice to support the Officer Defendants’ unconstitutional conduct
                                                                               16
                                                                                    when he deliberately prevented a Use of Force Board review of the shooting of an unarmed
                                                                               17
                                                                                    17-year-old girl in violation of the City’s policies. “[R]atification requires the authorized
                                                                               18
                                                                                    policymaker to make a ‘conscious, affirmative choice,’” and therefore, ratification “and thus
                                                                               19
                                                                                    the existence of a de facto policy or custom, can be shown by a municipality’s post-event
                                                                               20
                                                                                    conduct, including its conduct in an investigation of the incident.” Johnson v. Shasta County,
                                                                               21
                                                                                    83 F. Supp. 3d 918, 933 (E.D. Cal. 2015) (quoting Dorger v. City of Napa, 2012 WL
                                                                               22
                                                                                    3791447, at *5 (N.D.Cal. Aug. 31, 2012)). “Ordinarily, ratification is a question for the
                                                                               23
                                                                                    jury.” Id.
                                                                               24
                                                                                           I.     The Officer Defendants are not entitled to summary judgment on
                                                                               25                 Plaintiff’s claim for punitive damages.
                                                                               26          A jury may assess punitive damages against a defendant on a § 1983 excessive force
                                                                               27   claim when the defendant’s conduct involved reckless or callous indifference to the
                                                                               28   constitutional rights of others, was driven by evil motive or intent, or was malicious, wanton,

                                                                                                                        Page 36 of 42
                                                                                    Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 45 of 50




                                                                                1   or oppressive. Dang v. Cross, 422 F.3d 800, 808 (9th Cir. 2005) (citing McKinley v. Trattles,
                                                                                2   732 F.2d 1320 (7th Cir. 1984)). There is more than sufficient evidence in this case for a jury
                                                                                3   to conclude that the Officer Defendants acted with reckless or callous disregard of S.L.’s
                                                                                4   Fourth Amendment rights or even that they acted maliciously, oppressively, or with an evil
                                                                                5   mind.
                                                                                6           The Officer Defendants knew that by executing the vehicle containment, S.L. would
                                                                                7   be trapped in the Corolla for the anticipated “shootout” with Pequeño. PRSOF, ¶¶ 173-174.
                                                                                8   They also knew that S.L. was innocent, had not committed any crime, and was not a threat
                                                                                9   to anyone. Id., ¶¶ 180-185. A reasonable jury could find that trapping an innocent, unarmed
                                                                               10   girl in a car for a “shootout” with police—and then shooting directly into the window where
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   she is sitting without ever seeing anyone in the car with a gun—is strong evidence of a
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   reckless and callous disregard for that individual’s right to be free of unreasonable seizures
                                         Phoenix, Arizona 85012




                                                                               13   and excessive force.
                                                                               14           In addition, a reasonable jury will likely assess significant punitive damages against
                                                                               15   Michael Pezzelle. Pezzelle runs company called Five Eight Group, which, according to its
                                                                               16   website, Five Eight Group provides “reality based training to law enforcement professionals
                                                                               17   with the intended purpose of providing modern, proven tactics to mitigate your risk during
                                                                               18   the apprehension of violent criminals.” Five Eight Group’s Instagram, however, mostly
                                                                               19   shows Pezzelle posting pictures of bloodied victims and documenting the enjoyment he gets
                                                                               20   from “hunting” them. In one post, for example, Pezzelle, using the handle @fiveeightgroup,
                                                                               21   compared the adrenaline rush he gets from hunting men to the rush some people get from
                                                                               22   using intravenous drugs. His caption is accompanied by an Ernest Hemingway quote: “There
                                                                               23   is no hunting like the hunting of man. And, those who have hunted armed men long enough
                                                                               24   and liked it, never care for anything else, thereafter.” PRSOF, ¶ 249.
                                                                               25           After he shot S.L., Pezzelle continued to post images and quotes about firearms,
                                                                               26   bloodied suspects, and the virtues of violence on the Five Eight Group account. In another
                                                                               27   post, Pezzelle features a Sig Sauer .45 caliber pistol like the one he used to kill S.L. After
                                                                               28   another user made a comment about firearm safety, Defendant Pollard commented: “don’t

                                                                                                                        Page 37 of 42
                                                                                    Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 46 of 50




                                                                                1   worry, brother, we can’t kill anyone right now on lockdown.” “Lockdown” refers to the fact
                                                                                2   that after the shooting of S.L., Pezzelle and Pollard were assigned to a different unit where
                                                                                3   police discipline and policies were actually followed. PRSOF, ¶ 250. Shortly afterward, both
                                                                                4   Pezzelle and Pollard took early retirements.
                                                                                5          Pezzelle’s callous disregard for S.L.’s constitutional rights is apparent not only from
                                                                                6   the shooting itself but also from his many prior use of force incidents, including the 2011
                                                                                7   Espinoza shooting, and the general disdain and lack of respect for others’ lives that he
                                                                                8   displayed to the world in his Instagram account.
                                                                                9   IV.    The City of Mesa is not entitled to summary judgment on Plaintiff’s wrongful
                                                                               10          death claim.
                                                                                           Plaintiff’s wrongful death claim against the City of Mesa is premised on three
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11
                                301 East Bethany Home Road, Suite B-100




                                                                                    separate legal theories: (a) the City is vicariously liable for the negligence or gross
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                                                                    negligence of its officers; (b) the City is vicariously liable for the assault and battery
                                         Phoenix, Arizona 85012




                                                                               13
                                                                                    committed by its officers; and (c) the City was negligent in failing to train, supervise and
                                                                               14
                                                                                    adopt reasonable policies for the officers. The City is not entitled to summary judgment on
                                                                               15
                                                                                    any of those claims.
                                                                               16
                                                                               17          A.     The City of Mesa is liable for the negligence and gross negligence of its
                                                                                                  employees who trapped S.L. in the car for a shootout and for Pezzelle’s
                                                                               18                 claim that he unintentionally shot S.L.
                                                                               19          In her wrongful death claim, Plaintiff alleges that the City of Mesa is liable for the
                                                                               20   wrongful death of S.L. because the individual officers “failed to use reasonable care and
                                                                               21   recklessly disregarded obvious risks of harm to S.L.” and caused her death. (Dkt. 10, ¶¶ 219-
                                                                               22   20). The City of Mesa did not address this claim in its summary judgment motion.
                                                                               23          Given the disputed facts detailed herein, a reasonable jury can conclude that Mesa
                                                                               24   officers “failed to use reasonable care and recklessly disregarded obvious risks of harm to
                                                                               25   S.L. when they came up with a plan to trap her in a car during an anticipated shootout. A
                                                                               26   reasonable jury can conclude that this conduct was negligent, grossly negligent and reckless.
                                                                               27   Additionally, given the disputed facts regarding Pezzelle’s intent, a reasonable jury could
                                                                               28

                                                                                                                       Page 38 of 42
                                                                                    Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 47 of 50




                                                                                1   conclude that, if he did not intend to shoot S.L., he was negligent or grossly negligent for
                                                                                2   doing so.
                                                                                3          In Ryan v. Napier, Arizona’s Supreme Court expressly determined that such claims
                                                                                4   can be brought in tandem with battery claims:
                                                                                5          plaintiffs may plead a negligence claim for conduct that is independent of the
                                                                                           intentional use of force or plead negligence and battery as alternate theories
                                                                                6          if the evidence supports each theory. For example, if the evidence here also
                                                                                           supported a finding that Klein unintentionally dropped Barry's leash,
                                                                                7          resulting in the attack against McDonald, a negligence claim would have
                                                                                           been appropriate…It is the jury's role (or the judge's in a bench trial) to
                                                                                8          establish what occurred and then apply the correct legal theory to arrive at a
                                                                                           verdict.
                                                                                9
                                                                               10   Ryan v. Napier, 245 Ariz. 54, 62, 425 P.3d 230, 238 (2018).
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11          B.     A reasonable jury could find that the City of Mesa is vicariously liable for
                                301 East Bethany Home Road, Suite B-100




                                                                                                  the assault and battery that its Officers committed when they trapped S.L.
ROBBINS & CURTIN, P.L.L.C.




                                                                               12                 in the car and shot and killed her.
                                         Phoenix, Arizona 85012




                                                                               13          A jury can reasonably conclude that Mesa’s officers committed an assault and battery
                                                                               14   on S.L. when they trapped her in the car for a shootout and when Pezzelle shot her. The
                                                                               15   Officer Defendants are not entitled to defenses or presumptions under Arizona state law
                                                                               16   criminal act, intoxication, or justification statutes. See A.R.S. §§ 12-711, 12-712, 12-716,
                                                                               17   13-404, 13-405, 13-406, 13-409, 13-411, or 13-413. Plaintiff fully incorporates her Motion
                                                                               18   for Partial Summary Judgment (Dkt. 303) and all arguments asserted therein with respect to
                                                                               19   these issues. Specifically, Defendants cannot meet their burden under any of the justification
                                                                               20   statutes, A.R.S. §§ 13-404 through 13-413, because (a) it is undisputed that S.L. did nothing
                                                                               21   to justify any use of force against her and (b) because the language of the statutes does not
                                                                               22   permit Defendants to justify using force against S.L. based on the conduct of Pequeño.
                                                                               23          C.     A reasonable jury can find that the City was negligent in its training,
                                                                               24                 supervision and adoption of policies.

                                                                               25          The City of Mesa is not entitled to summary judgment on Plaintiff’s wrongful death

                                                                               26   claim for the same reasons discussed with respect to Plaintiff’s Monell claim, above.

                                                                               27   Plaintiff’s negligence claim alleges that the City breached its duty of care by failing to
                                                                               28   adequately supervise and train its officers. A reasonable jury could easily find that the City

                                                                                                                       Page 39 of 42
                                                                                    Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 48 of 50




                                                                                1   breached the duty of reasonable care that it owed to individuals who were seized or taken
                                                                                2   into custody by its officers.
                                                                                3          The City knew that its officers on the Task Force would routinely apprehend
                                                                                4   potentially violent felony offenders and that the officers would frequently use vehicle
                                                                                5
                                                                                    containments to do so. Yet the City adopted training and policies that placed non-suspect
                                                                                6
                                                                                    passengers directly in harm’s way. The City never trained its officers on ways to minimize
                                                                                7
                                                                                    the risk of harm to non-suspects. It did not require Task Force officers to complete use of
                                                                                8
                                                                                    force or vehicle containment reports, and it failed to convene the Vehicle Operation Review
                                                                                9
                                                                                    Board (VORB) and Use of Force Board regarding Task Force incidents. PRSOF, ¶¶ 233,
                                                                               10
                                                                                    236. Most significantly, the City turned a blind eye to Pezzelle’s disproportionate number
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11
                                301 East Bethany Home Road, Suite B-100




                                                                                    of IAPro alerts, use of force incidents, and prior shootings. See id., ¶¶ 237, 243-248.
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                                                                           A jury could reasonably find that the City’s policies, training, and lack of adequate
                                         Phoenix, Arizona 85012




                                                                               13
                                                                               14   supervision created a risk of harm to individuals who came into contact with the Task Force

                                                                               15   officers, led to the Officer Defendants’ assault and battery against S.L., and proximately

                                                                               16   caused her injuries. Guerra v. State, 234 Ariz. 482, 489–90, ¶ 30, 323 P.3d 765, 772–73

                                                                               17   (App. 2014), vacated on other grounds, 237 Ariz. 183, ¶ 30, 348 P.3d 423 (2015) (“To
                                                                               18   prevail on a negligent training claim, a plaintiff must show a defendant’s training or lack
                                                                               19   thereof was negligent and that such negligent training was the proximate cause of a
                                                                               20   plaintiff’s injuries.”); Kuehn v. Stanley, 208 Ariz. 124, 130, ¶ 21, 91 P.3d 346, 352 (App.
                                                                               21   2004) (providing that a claim for negligent supervision requires the plaintiff to demonstrate
                                                                               22   that an employee of the defendant committed a tort and that the defendant had a reason and
                                                                               23
                                                                                    opportunity to act, failed to adequately discharge its duty to supervise, and thereby
                                                                               24
                                                                                    contributed to the cause of the injury).
                                                                               25
                                                                               26
                                                                               27
                                                                               28

                                                                                                                        Page 40 of 42
                                                                                    Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 49 of 50




                                                                                1   V.    Conclusion.
                                                                                2         Based on the foregoing, Plaintiff requests that the Court deny the Mesa Defendants’
                                                                                3   Motion for Summary Judgment.
                                                                                4         RESPECTFULLY SUBMITTED: May 21, 2021
                                                                                5                                                    ROBBINS & CURTIN, p.l.l.c.
                                                                                6                                           By:      /s/ Jesse M. Showalter
                                                                                                                                     Joel B. Robbins
                                                                                7                                                    Jesse M. Showalter
                                                                                8                                                    301 E. Bethany Home Road, Ste. B-100
                                                                                                                                     Phoenix, Arizona 85012
                                                                                9                                                    Attorneys for Plaintiff
                                                                               10
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                         Phoenix, Arizona 85012




                                                                               13
                                                                               14
                                                                               15
                                                                               16
                                                                               17
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28

                                                                                                                     Page 41 of 42
                                                                                    Case 2:19-cv-00852-SMB Document 333 Filed 05/21/21 Page 50 of 50




                                                                                                                CERTIFICATE OF SERVICE
                                                                                1
                                                                                          I hereby certify that on May 21, 2021, I electronically transmitted the attached
                                                                                2
                                                                                    document to the Clerk’s Office using the CM/ECF system for filing and transmittal of a
                                                                                3
                                                                                    Notice of Electronic Filing to the following CM/ECF registrants:
                                                                                4
                                                                                5                                    John P. Torgenson, Esq.
                                                                                                                         Torgenson Law
                                                                                6                                    333 W. Roosevelt Street
                                                                                                                     Phoenix, Arizona 85003
                                                                                7
                                                                                                                 jtorgenson@torgensonlaw.com
                                                                                8                                    Co-Counsel for Plaintiff
                                                                                9                                     John T. Masterson, Esq.
                                                                                                                     Joseph J. Popolizio, Esq.
                                                                               10
                                                                                                                    Justin M. Ackerman, Esq.
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11                                        Ian C. Beck, Esq.
                                301 East Bethany Home Road, Suite B-100




                                                                                                                Jones, Skelton & Hochuli, P.L.C.
ROBBINS & CURTIN, P.L.L.C.




                                                                               12                               40 N. Central Avenue, Suite 2700
                                                                                                                     Phoenix, Arizona 85004
                                         Phoenix, Arizona 85012




                                                                               13
                                                                                                                    jmasterson@jshfirm.com
                                                                               14                                    jpopolizio@jshfirm.com
                                                                                                                     jackerman@jshfirm.com
                                                                               15
                                                                                                                        ibeck@jshfirm.com
                                                                               16                                Attorneys for Mesa Defendants

                                                                               17                                      J. Randall Jue, Esq.
                                                                               18                               Chandler City Attorney’s Office
                                                                                                                     P.O. Box 4008, MS602
                                                                               19                                Chandler, Arizona 85244-4008
                                                                                                                   randy.jue@chandleraz.gov
                                                                               20
                                                                                                               Attorneys for Chandler Defendants
                                                                               21
                                                                               22   /s/ Julie W. Molera
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28

                                                                                                                      Page 42 of 42
